14‐1823 (L) 
      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 
       
 1                                UNITED STATES COURT OF APPEALS 
 2                                    FOR THE SECOND CIRCUIT 
 3                                                August Term, 2015 
 4                    (Argued:  December 1, 2015                    Decided:  January 18, 2017) 
 5                      Docket Nos. 14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 

 6                                                                                    
 7         Catskill Mountains Chapter of Trout Unlimited, Inc., Theodore Gordon 
 8       Flyfishers, Inc., Catskill‐Delaware Natural Water Alliance, Inc., Federated 
 9        Sportsmenʹs Clubs of Ulster County, Inc., Riverkeeper, Inc., Waterkeeper 
10    Alliance, Inc., Trout Unlimited, Inc., National Wildlife Federation, Environment 
11          America, Environment New Hampshire, Environment Rhode Island, 
12    Environment Florida, State of New York, Connecticut, Delaware, Illinois, Maine, 
13                       Michigan, Minnesota, Missouri, Washington, 
14                                      Plaintiffs‐Appellees, 
15                                                  
16                    Government of the Province of Manitoba, Canada, 
17                               Consolidated Plaintiff‐Appellee, 
18                                                  
19       Miccosukee Tribe of Indians of Florida, Friends of the Everglades, Florida 
20                             Wildlife Federation, Sierra Club, 
21                                Intervenor Plaintiffs‐Appellees, 

22                                                            v. 

23     United States Environmental Protection Agency, Gina McCarthy, in her official 
24    capacity as Administrator of the United States Environmental Protection Agency, 
25                           Defendants‐Appellants‐Cross Appellees, 
26                                               
27     State of Colorado, State of New Mexico, State of Alaska, Arizona Department of 
28     Water Resources, State of Idaho, State of Nebraska, State of North Dakota, State 
29       of Nevada, State of Texas, State of Utah, State of Wyoming, Central Arizona 
30     Water Conservation District, Central Utah Water Conservancy District, City and 
31     County of Denver, by and through its Board of Water Commissioners, City and 
                                                              14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                    Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    County of San Francisco Public Utilities Commission, City of Boulder [Colorado], 
 2      City of Aurora [Colorado], El Dorado Irrigation District, Idaho Water Users 
 3    Association, Imperial Irrigation District, Kane County [Utah] Water Conservancy 
 4        District, Las Vegas Valley Water District, Lower Arkansas Valley Water 
 5       Conservancy District, Metropolitan Water District of Southern California, 
 6     National Water Resources Association, Salt Lake & Sandy [Utah] Metropolitan 
 7         Water District, Salt River Project, San Diego County Water Authority, 
 8       Southeastern Colorado Water Conservancy District, The City of Colorado 
 9        Springs, acting by and through its enterprise Colorado Springs Utilities, 
10      Washington County [Utah] Water District, Western Urban Water Coalition, 
11                 [California] State Water Contractors, City of New York, 
12                     Intervenor Defendants‐Appellants‐Cross Appellees, 
13                                                
14                     Northern Colorado Water Conservancy District, 
15                                    Intervenor Defendant, 

16                                                v. 

17                        South Florida Water Management District, 
18                      Intervenor Defendant‐Appellant‐Cross Appellant. 
19                                              
20                                                                             
21    Before:      SACK, CHIN, and CARNEY, Circuit Judges. 
22          In 2008, the United States Environmental Protection Agency promulgated 

23    the ʺWater Transfers Rule,ʺ which formalized the Agencyʹs longstanding position 

24    that water transfers are not subject to regulation under the National Pollutant 

25    Discharge Elimination System permitting program established decades ago by 

26    the Clean Water Act.  Shortly thereafter, the plaintiffs, a consortium of 

27    environmental conservation and sporting organizations and several state, 

28    provincial, and tribal governments, challenged the Water Transfers Rule by 

                                                   2 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    bringing suit in the United States District Court for the Southern District of New 

 2    York against the Agency and its Administrator.  After a variety of persons and 

 3    entities on both sides of the issue intervened, the district court (Kenneth M. 

 4    Karas, Judge) granted summary judgment for the plaintiffs on the ground that the 

 5    Water Transfers Rule, although entitled to deferential review under the two‐step 

 6    framework established by Chevron, U.S.A., Inc. v. Natural Resources Defense 

 7    Council, Inc., 467 U.S. 837 (1984), could not survive judicial scrutiny because it was 

 8    based on an unreasonable interpretation of the Clean Water Act.  The district 

 9    court accordingly vacated the Water Transfers Rule and remanded it to the 

10    Agency for further assessment.  We conclude that the Water Transfers Rule is 

11    based on a reasonable interpretation of the Clean Water Act and therefore 

12    entitled to Chevron deference.  Accordingly, the judgment of the district court is 


13          REVERSED. 


14          Judge Chin dissents in a separate opinion.  


15                                              BARBARA D. UNDERWOOD, Solicitor 
16                                              General (Steven C. Wu, Deputy Solicitor 
17                                              General; Judith N. Vale, Assistant Solicitor 
18                                              General; Lemuel Srolovic, Bureau Chief; 
19                                              Philip Bein, Watershed Inspector General; 
20                                              Meredith Lee‐Clark, Assistant Attorney 
21                                              General, Environmental Protection Bureau, 

                                                    3 
       
                                    14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
          Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1                   on the brief), for Eric T. Schneiderman, 
 2                   Attorney General of the State of New York, 
 3                   New York, New York, for Plaintiffs‐Appellees 
 4                   the States of New York, Connecticut, Delaware, 
 5                   Illinois, Maine, Michigan, Minnesota, 
 6                   Missouri, and Washington, and the Province of 
 7                   Manitoba. 
 8                   Daniel E. Estrin, Karl S. Coplan, Pace 
 9                   Environmental Litigation Clinic, Inc., White 
10                   Plains, New York, (on the brief), for Plaintiffs‐
11                   Appellees Catskill Mountains Chapter of Trout 
12                   Unlimited, Inc., Theodore Gordon Flyfishers, 
13                   Inc., Catskill‐Delaware Natural Water 
14                   Alliance, Inc., Federated Sportsmenʹs Clubs of 
15                   Ulster County, Inc., Riverkeeper, Inc., 
16                   Waterkeeper Alliance, Inc., Trout Unlimited, 
17                   Inc., National Wildlife Federation, 
18                   Environment America, Environment New 
19                   Hampshire, Environment Rhode Island, and 
20                   Environment Florida. 
21                   Yinet Pino, Miccosukee Tribe of Indians of 
22                   Florida, Miami, Florida; David G. Guest, 
23                   Earthjustice, Tallahassee, Florida, (on the 
24                   brief), for Intervenor Plaintiffs‐Appellees 
25                   Miccosukee Tribe of Indians of Florida, Friends 
26                   of the Everglades, Florida Wildlife Federation, 
27                   and Sierra Club. 
28                   ROBERT WILLIAM YALEN (Benjamin H. 
29                   Torrance, on the briefs), for Preet Bharara, 
30                   United States Attorney for the Southern 
31                   District of New York, for Defendants‐
32                   Appellants United States Environmental 
33                   Protection Agency and Gina McCarthy. 
34                   PETER D. NICHOLS, Berg Hill Greenleaf & 
35                   Ruscitti LLP, Boulder, Colorado (Don Baur 

                         4 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1                                                                              & Paul Smyth, Perkins Coie LLP, 
 2                                                                              Washington, District of Columbia, on the 
 3                                                                              brief), for Intervenor Defendants‐Appellants‐
 4                                                                              Cross Appellees Central Arizona Water 
 5                                                                              Conservation District, Central Utah Water 
 6                                                                              Conservancy District, City and County of 
 7                                                                              Denver, by and through its Board of Water 
 8                                                                              Commissioners, City and County of San 
 9                                                                              Francisco Public Utilities Commission, City of 
10                                                                              Boulder [Colorado], City of Aurora [Colorado], 
11                                                                              El Dorado Irrigation District, Idaho Water 
12                                                                              Users Association, Imperial Irrigation District, 
13                                                                              Kane County [Utah] Water Conservancy 
14                                                                              District, Las Vegas Valley Water District, 
15                                                                              Lower Arkansas Valley Water Conservancy 
16                                                                              District, The Metropolitan Water District of 
17                                                                              Southern California, National Water Resources 
18                                                                              Association, Salt Lake & Sandy [Utah] 
19                                                                              Metropolitan Water District, Salt River 
20                                                                              Project, San Diego County Water Authority, 
21                                                                              Southeastern Colorado Water Conservancy 
22                                                                              District, The City of Colorado Springs, Acting 
23                                                                              by and through its Enterprise Colorado Springs 
24                                                                              Utilities, Washington County [Utah] Water 
25                                                                              District, Western Urban Water Coalition, and 
26                                                                              [California] State Water Contractors.1 
27                                                                              JULIE STEINER (Larry Sonnenshein & 
28                                                                              Hilary Meltzer, on the briefs), for Zachary W. 
29                                                                              Carter, Corporation Counsel of the City of 
30                                                                              New York, New York, New York, for 
31                                                                              Intervenor Defendant‐Appellant‐Cross 
32                                                                              Appellee City of New York. 
                                                                  
         Peter D. Nichols also appeared at oral argument on behalf of Intervenor‐Defendants‐
          1

      Appellants‐Cross Appellees States of Colorado, New Mexico, Alaska, Arizona 
      (Department of Water Resources), Idaho, Nebraska, Nevada, North Dakota, Texas, 
      Utah, and Wyoming. 
                                                                                    5 
       
                                    14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
          Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1                   JAMES EDWARD NUTT, South Florida 
 2                   Water Management District, West Palm 
 3                   Beach, Florida, for Intervenor Defendant‐
 4                   Appellant‐Cross‐Appellant South Florida 
 5                   Water Management District. 
 6                   Annette M. Quill, Senior Assistant 
 7                   Attorney General, State of Colorado, 
 8                   Denver, Colorado, (on the briefs), for 
 9                   Intervenor‐Defendants‐Appellants‐Cross 
10                   Appellees States of Colorado, New Mexico, 
11                   Alaska, Arizona (Department of Water 
12                   Resources), Idaho, Nebraska, Nevada, North 
13                   Dakota, Texas, Utah, and Wyoming. 
14                   Ellen B. Steen, Danielle Hallcom Quist, 
15                   American Farm Bureau Federation, 
16                   Washington, District of Columbia; Staci 
17                   Braswell, Florida Farm Bureau Federation, 
18                   Gainesville, Florida; Timothy S. Bishop, 
19                   Michael B. Kimberly, Mayer Brown LLP, 
20                   Washington, District of Columbia, (on the 
21                   brief), for Amici Curiae—American Farm 
22                   Bureau Federation and Florida Farm Bureau 
23                   Federation. 
24                   Laura Murphy & Patrick Parenteau, 
25                   Environmental & Natural Resources Law 
26                   Clinic, Vermont Law School, South 
27                   Royalton, Vermont, (on the brief), for Amici 
28                   Curiae—Leon G. Billings, Tom Jorling, Jeffrey 
29                   G. Miller, Robert W. Adler, William Andreen, 
30                   Harrison C. Dunning, Mark Squillace, and 
31                   Sandra B. Zellmer. 
32                   Kamala D. Harris, Attorney General; 
33                   Robert W. Byrne, Senior Assistant Attorney 
34                   General; Gavin G. McCabe, Supervising 
35                   Deputy Attorney General; William Jenkins, 

                         6 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1                                                                              Deputy Attorney General; State of 
 2                                                                              California Department of Justice, Office of 
 3                                                                              the Attorney General, San Francisco, 
 4                                                                              California, (on the brief), for Amicus Curiae—
 5                                                                              State of California by and through the 
 6                                                                              California Department of Water Resources. 
 7                                                                              Michael A. Swiger, Charles R. Sensiba, 
 8                                                                              Sharon L. White, Van Ness Feldman, LLP, 
 9                                                                              Washington, District of Columbia, (on the 
10                                                                              brief), for Amici Curiae—National Hydropower 
11                                                                              Association, Northwest Hydroelectric 
12                                                                              Association, American Public Power 
13                                                                              Association, Sabine River Authority of Texas, 
14                                                                              Sabine River Authority State of Louisiana, and 
15                                                                              Oglethorpe Power Corporation. 
16    SACK, Circuit Judge: 
17     
18                                     ʺWater, water, everywhere / Nor any drop to drink.ʺ2 


19                  Because New York City cannot tap the rivers, bays, and ocean that inhabit, 

20    surround, or, on occasion, inundate it to slake the thirst of its many millions of 

21    residents, it must instead draw water primarily from remote areas north of the 

22    City, mainly the Catskill Mountain/Delaware River watershed west of the 

23    Hudson River, and the Croton Watershed east of the Hudson River and closer to 




                                                                  
          Samuel Taylor Coleridge, The Rime of the Ancient Mariner pt. II, st. 9 (1798) (as many 
          2

      high school students likely already know). 
        
                                                                                    7 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    New York City.3  Water is drawn from the Schoharie Reservoir4 through the 

 2    eighteen‐mile‐long Shandaken Tunnel into the Esopus Creek.  The Creekʹs water, 

 3    in turn, flows into another reservoir, then through an aqueduct, and then 

 4    through several more reservoirs and tunnels alongside the Hudson River, having 

 5    crossed the River to its Eastern shore some 50 miles north of New York City.  

 6    Eventually, it arrives at its final destination: the many taps, faucets, and the like 

 7    within the Cityʹs five boroughs. 


 8                  The movement of water from the Schoharie Reservoir through the 

 9    Shandaken Tunnel into the Esopus Creek is what is known as a ʺwater transfer,ʺ 

10    an activity that conveys or connects waters of the United States without 

11    subjecting those waters to any intervening industrial, municipal, or commercial 

12    use.  Water transfers are an integral part of Americaʹs water‐supply 

13    infrastructure, of which the Schoharie Reservoir system is but a very small part.  


                                                                  
           For a New York State Department of Environmental Conservation map of the 
          3

      system, see New York Cityʹs Water Supply System, N.Y.C. Depʹt of Envtl. Prot., 
      http://www.dec.ny.gov/docs/water_pdf/nycsystem.pdf (last visited July 18, 2016), 
      archived at https://perma.cc/JG4J‐FP3E. 
        
       4 The reservoir is ʺroughly 110 miles from New York City. . . .  [It] is one of two 

      reservoirs in the Cityʹs Catskill system, and the northernmost reservoir in the entire 
      [New York City] Water Supply System.ʺ  Schoharie, N.Y.C. Depʹt of Envtl. Prot., 
      http://www.nyc.gov/html/dep/html/watershed_protection/schoharie.shtml (last visited 
      July 18, 2016), archived at https://perma.cc/ZPV4‐EPCZ. 
                                                                                    8 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    Each year, thousands of water transfers are employed in the course of bringing 

 2    water to homes, farms, and factories not only in the occasionally rain‐soaked 

 3    Eastern, Southern, and Middle‐ and North‐Western portions of the country, but 

 4    also in the arid West (including large portions of the Southwest).  Usable bodies 

 5    of water in the West tend to be scarce, and most precipitation there falls as snow, 

 6    often in sparsely populated areas at considerable distance from their water 

 7    authoritiesʹ urban and agricultural clientele.  


 8                  Historically, the United States Environmental Protection Agency (the 

 9    ʺEPAʺ) has taken a hands‐off approach to water transfers, choosing not to subject 

10    them to the requirements of the National Pollutant Discharge Elimination System 

11    (ʺNPDESʺ) permitting program established by the Clean Water Act in 1972.  

12    Some have criticized the EPA for this approach.  They argue that like ballast 

13    water in ships,5 water transfers can move harmful pollutants from one body of 

14    water to another, potentially putting local ecosystems, economies, and public 

15    health at risk.  While acknowledging these concerns, the EPA has held fast to its 

16    position.  Indeed, following many lawsuits seeking to establish whether NPDES 

17    permits are required for water transfers, the EPA formalized its stance in 2008—


                                                                  
          5    See generally Nat. Res. Def. Council v. EPA, 808 F.3d 556, 561‐62 (2d Cir. 2015). 
                                                                                    9 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    more than three decades after the passage of the Clean Water Act—in a rule 

 2    known as the ʺWater Transfers Rule.ʺ 


 3          Shortly thereafter, several environmentalist organizations and state, 

 4    provincial, and tribal governments challenged the Rule by bringing suit against 

 5    the EPA and its Administrator in the United States District Court for the 

 6    Southern District of New York.  After many entities—governmental, tribal, and 

 7    private—intervened on either side of the case, the district court (Kenneth M. 

 8    Karas, Judge) granted summary judgment for the plaintiffs, vacating the Rule and 

 9    remanding the matter to the EPA.  In a thorough, closely reasoned, and detailed 

10    opinion, the district court concluded that although Chevron deference is 

11    applicable and requires the courts to defer to the EPA and uphold the Rule if it is 

12    reasonable, the Rule represented an unreasonable interpretation of the Clean 

13    Water Act, and was therefore invalid under the deferential two‐step framework 

14    for judicial review established in Chevron, U.S.A., Inc. v. Natural Resources Defense 

15    Council, Inc., 467 U.S. 837 (1984).  The court held that the Rule was contrary to the 

16    requirements established by the Act. 


17          The Federal Government and the intervenor‐defendants timely appealed.  

18    Despite the district courtʹs herculean efforts and its careful and exhaustive 


                                                   10 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    explanation for the result it reached, we now reverse for the reasons set forth 

 2    below.   


 3          At step one of the Chevron analysis, we conclude—as did the district 

 4    court—that the Clean Water Act does not speak directly to the precise question 

 5    of whether NPDES permits are required for water transfers, and that it is 

 6    therefore necessary to proceed to Chevronʹs second step.  At step two of the 

 7    Chevron analysis, we conclude—contrary to the district court—that the Water 

 8    Transfers Ruleʹs interpretation of the Clean Water Act is reasonable.  We view 

 9    the EPAʹs promulgation of the Water Transfers Rule here as precisely the sort of 

10    policymaking decision that the Supreme Court designed the Chevron framework 

11    to insulate from judicial second‐ (or third‐) guessing.  It may well be that, as the 

12    plaintiffs argue, the Water Transfers Ruleʹs interpretation of the Clean Water Act 

13    is not the interpretation best designed to achieve the Actʹs overall goal of 

14    restoring and protecting the quality of the nationʹs waters.  But it is nonetheless 

15    an interpretation supported by valid considerations:  The Act does not require 

16    that water quality be improved whatever the cost or means, and the Rule 

17    preserves state authority over many aspects of water regulation, gives regulators 

18    flexibility to balance the need to improve water quality with the potentially high 


                                                   11 
       
                                                             14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                   Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

1    costs of compliance with an NPDES permitting program, and allows for several 

2    alternative means for regulating water transfers.  While we might prefer an 

3    interpretation more consistent with what appear to us to be the most prominent 

4    goals of the Clean Water Act, Chevron tells us that so long as the agencyʹs 

5    statutory interpretation is reasonable, what we might prefer is irrelevant. 




                                                 12 
      
                                                                                              14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                    Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

1                                                                    BACKGROUND6 
2                  The Clean Water Act and the National Pollutant Discharge Elimination 
3                  System (ʺNPDESʺ) Permitting Program 
4                  In 1972, following several events such as the 1969 ʺburningʺ of the 

5    Cuyahoga River in Cleveland, Ohio7 that increased national concern about 



                                                                 
          The parties and amici (we use the abbreviations here that we adopt for the remainder 
         6

     of this opinion) have filed sixteen briefs taking opposing positions on the validity of the 
     Water Transfers Rule, as follows: 
        
               Anti‐Water Transfers Rule: 
                      The States of New York, Connecticut, Delaware, Illinois, Maine, 
                        Michigan, Minnesota, Missouri, and Washington, and the Province of 
                        Manitoba (collectively, the ʺAnti‐Rule Statesʺ). 
                      Leon G. Billings et al. 
                      The Miccosukee Tribe of Indians of Florida et al. 
                      Catskill Mountains Chapter of Trout Unlimited, Inc. et al. (collectively, 
                        the ʺSportsmen and Environmental Organization Plaintiffsʺ). 
               Pro‐Water Transfers Rule: 
                      The State of California. 
                      The United States Environmental Protection Agency and Gina 
                        McCarthy (collectively, the ʺEPAʺ). 
                      The American Farm Bureau Federation and Florida Farm Bureau 
                        Federation (collectively, the ʺFarmer Amiciʺ). 
                      National Hydropower Association et al. (collectively, the ʺHydropower 
                        Amiciʺ). 
                      The City of New York (ʺNYCʺ). 
                      South Florida Water Management District. 
                      Central Arizona Water Conservation District et al. (the ʺWater 
                        Districtsʺ). 
                      The States of Colorado, New Mexico, Alaska, Arizona (Department of 
                        Water Resources), Idaho, Nebraska, Nevada, North Dakota, Texas, 
                        Utah, and Wyoming (the ʺWestern States,ʺ and, together with the 
                        Water Districts, the ʺWestern Partiesʺ). 
      
                                                                                  13 
      
                                                                                                     14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                           Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    pollution of our nationʹs waters, Congress enacted the Federal Water Pollution 

 2    Control Act (ʺFWPCAʺ) Amendments of 1972, 86 Stat. 816, as amended, 33 U.S.C. 

 3    § 1251 et seq., commonly known as the Clean Water Act (sometimes hereinafter 

 4    the ʺActʺ or the ʺCWAʺ).  Congressʹs principal objective in passing the Act was 

 5    ʺto restore and maintain the chemical, physical, and biological integrity of the 

 6    Nationʹs waters.ʺ  33 U.S.C. § 1251(a).  Congress also envisioned that the Actʹs 

 7    passage would enable ʺthe discharge of pollutants into the navigable waters [to] 

 8    be eliminated by 1985.ʺ  Id. § 1251(a)(1).  Although time has proven this 

 9    projection to have been over‐optimistic at best, it is our understanding that the 

10    Act has succeeded to a significant degree in cleaning up our nationʹs waters. 


11                  The Act ʺprohibits ʹthe discharge of any pollutant by any personʹ unless 

12    done in compliance with some provision of the Act.ʺ  S. Fla. Water Mgmt. Dist. v. 

13    Miccosukee Tribe, 541 U.S. 95, 102 (ʺMiccosukeeʺ) (quoting 33 U.S.C. § 1311(a)).  The 

14    statute defines the discharge of a pollutant as ʺany addition of any pollutant to 

15    navigable waters from any point source,ʺ8 33 U.S.C. § 1362(12)(A), where 

                                                                                                                                                                                                      
          See, e.g., Michael Rotman, Cuyahoga River Fire, Cleveland Historical, 
          7

      http://clevelandhistorical.org/items/show/63#.V0XS7eRcjRs (last visited July 18, 2016), 
      archived at https://perma.cc/5VVP‐TTAY. 
       8 A ʺpoint sourceʺ is ʺany discernible, confined and discrete conveyance, including but 

      not limited to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, 
      rolling stock, concentrated animal feeding operation, or vessel or other floating craft, 
                                                                                                  14 
       
                                                                                                     14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                           Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    ʺnavigable watersʺ means ʺthe waters of the United States, including the 

 2    territorial seas,ʺ id. § 1362(7).  The principal provision under which such a 

 3    discharge may be allowed is Section 402, which establishes the ʺNational 

 4    Pollutant Discharge Elimination Systemʺ (ʺNPDESʺ) permitting program.  33 

 5    U.S.C. § 1342.  With narrow exceptions not relevant here, a party must acquire an 

 6    NPDES permit in order to discharge a specified amount of a specified pollutant.  

 7    See id.; Miccosukee, 541 U.S. at 102.  Thus, without an NPDES permit, it is 

 8    unlawful for a party to discharge a pollutant into the nationʹs navigable waters. 


 9                  ʺ[B]y setting forth technology‐based effluent limitations and, in certain 

10    cases, additional water quality based effluent limitations[, ]the NPDES permit 

11    ʹdefines, and facilitates compliance with, and enforcement of, a preponderance of 

12    a dischargerʹs obligations under the [Act].ʹʺ  Waterkeeper Alliance, Inc. v. EPA, 399 

13    F.3d 486, 492 (2d Cir. 2005) (third brackets in original) (quoting EPA v. California 

14    ex rel. State Water Res. Control Bd., 426 U.S. 200, 205 (1976)).  Noncompliance with 

15    an NPDES permitʹs conditions is a violation of the Clean Water Act.  33 U.S.C. 

16    § 1342(h).  Once an NPDES permit has been issued, the EPA, states, and citizens 

17    can bring suit in federal court to enforce it.  See id. §§ 1319(a)(3), 1365(a). 
                                                                                                                                                                                                      
      from which pollutants are or may be discharged,ʺ other than in the case of ʺagricultural 
      stormwater discharges and return flows from irrigated agriculture.ʺ  33 U.S.C. 
      § 1362(14). 
                                                                                                  15 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1                  The Act envisions ʺcooperative federalismʺ in the management of the 

 2    nationʹs water resources.  See, e.g., New York v. United States, 505 U.S. 144, 167 

 3    (1992) (referring to the Act as an example of ʺcooperative federalismʺ); Arkansas 

 4    v. Oklahoma, 503 U.S. 91, 101 (1992) (the Act ʺanticipates a partnership between 

 5    the States and the Federal Governmentʺ).  Reflecting that approach, states 

 6    typically control the NPDES permitting programs as they apply to waters within 

 7    their borders, subject to EPA approval.  See 33 U.S.C. §§ 1314(i)(2), 1342(b)‐(c).9  

 8    The Act also preserves statesʹ ʺprimary responsibilities and rightsʺ to abate 

 9    pollution, id. § 1251(b), including their traditional prerogatives to ʺplan the 

10    development and use (including restoration, preservation, and enhancement) 

11    of . . . water resources,ʺ id., and to ʺallocate quantities of water within [their] 

12    jurisdiction,ʺ id. § 1251(g),10 subject to the federal floor on environmental 




                                                                  
          The EPA has authorized forty‐six states and the U.S. Virgin Islands to implement the 
          9

      NPDES program.  NPDES State Program Information, EPA, 
      https://www.epa.gov/npdes/npdes‐state‐program‐information (last updated Feb. 19, 
      2016; last visited July 18, 2016), archived at https://perma.cc/7M4V‐469F. 
        
       10 The Actʹs statement regarding the preservation of statesʹ water‐allocation authority 

      was added by the Clean Water Act of 1977, also known as the ʺ1977 Amendmentsʺ to 
      the Act.  See Pub L. No. 95‐217, § 5(a), 91 Stat. 1566, 1567 (codified as amended at 33 
      U.S.C. § 1251(g)). 
        
                                                                                   16 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    protection set by the Act and regulations promulgated thereunder by the EPA, 

 2    see Nat. Res. Def. Council v. EPA, 808 F.3d 556, 580 (2d Cir. 2015). 


 3                  Water Transfers and the Water Transfers Rule11 
 4                  According to EPA regulations, a ʺwater transferʺ is ʺan activity that 

 5    conveys or connects waters of the United States without subjecting the 

 6    transferred water to intervening industrial, municipal, or commercial use.ʺ  

 7    40 C.F.R. § 122.3(i).  Water transfers take a variety of forms.  A transfer may be 

 8    accomplished, for example, through artificial tunnels and channels, or natural 

 9    streams and water bodies; and through active pumping or passive direction.  

10    There are thousands of water transfers currently in place in the United States, 

11    including at least sixteen major diversion projects west of the Mississippi River.  

12    Many of the largest U.S. cities draw on water transfers to bring drinkable water 

13    to their residents.  The City of New Yorkʹs ʺwater supply system . . . relies on 

14    transfers of water among its [nineteen] collecting reservoirs.  The City provides 

15    approximately 1.2 billion gallons of . . . water a day to nine million people—

16    nearly half of the population of New York State.ʺ  Letter Dated August 7, 2006, 

                                                                  
          In this section, we refer to the contents of various documents supplied by the parties 
          11

      and amici.  This information was not admitted into evidence in any judicial proceeding.  
      We think, though, that it is at least plausible, and that even when treated as part of the 
      argument, it supplies a general picture of the factual background of this appeal against 
      which our legal conclusions may better be understood.  
                                                                                   17 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    from Mark D. Hoffer, General Counsel, City of New York Department of 

 2    Environmental Protection to EPA, at 1, J.A. at 331.   


 3          The parties and amici tell us that water transfers are of special significance 

 4    in the Western United States.  Because much precipitation in the West falls as 

 5    snow, water authorities there must capture water when and where the snow falls 

 6    and melts, typically in remote and sparsely populated areas, and then transport 

 7    it to agricultural and urban sites where it is most needed.  See Western States Br. 

 8    1‐2; see also State of California Amicus Br. 16 n.5.  Colorado, for example, engages 

 9    in over forty interbasin diversions in order to serve the Stateʹs water needs.  See 

10    Letter Dated  July 17, 2006, from Brian N. Nazarenus, Chair, Colorado Water 

11    Quality Control Commission, to Water Docket, EPA, at 1, J.A. at 320.  California 

12    uses the ʺCalifornia State Water Project,ʺ a complex water delivery system based 

13    on interbasin transfers from Northern California to Southern California, to serve 

14    the water needs of 25 million of its 37 million residents.  See State of California 

15    Amicus Br. 3‐10.  Water transfers are also obviously crucial to agriculture, 

16    conveying water to enormously important farming regions such as the Central 

17    and Imperial Valleys of California, Weld and Larimer Counties in Colorado, the 




                                                   18 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    Snake River Valley of Idaho, and the Yakima Valley of Washington.  See Water 

 2    Districts Br. 16‐19. 


 3                  At the same time, though, water transfers, like ballast water in ships, see 

 4    generally Nat. Res. Def. Council, 808 F.3d at 561‐62, can move pollutants from one 

 5    body of water to another, potentially endangering ecosystems, portions of the 

 6    economy, and public health near the receiving water body—and possibly 

 7    beyond.  Despite these risks, for many years the EPA has taken a passive 

 8    approach to regulating water transfers, effectively exempting them from the 

 9    NPDES permitting system.  The States have also generally adopted a hands‐off 

10    policy.12 


11                  During the 1990s and 2000s, prior to its codification in the Water Transfers 

12    Rule, the EPAʹs position was challenged by, among others, environmentalist 

13    groups, which filed several successful lawsuits asserting that NPDES permits 

14    were required for some specified water transfers.  See, e.g., Catskill Mountains 

15    Chapter of Trout Unlimited, Inc. v. City of New York, 451 F.3d 77 (2d Cir. 2006) 

16    (ʺCatskill IIʺ), cert. denied, 549 U.S. 1252 (2007); N. Plains Res. Council v. Fid. Expl. & 

17    Dev. Co., 325 F.3d 1155 (9th Cir.), cert. denied, 124 S. Ct. 434 (2003); Catskill 
                                                                  
         Pennsylvania is the only NPDES permitting authority that regularly issues NPDES 
          12

      permits for water transfers.  See Water Transfers Rule, 73 Fed. Reg. at 33,699 pt. II. 
                                                                                   19 
       
                                                                 14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                       Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    Mountains Chapter of Trout Unlimited, Inc. v. City of New York, 273 F.3d 481 (2d Cir. 

 2    2001) (ʺCatskill Iʺ); see also Dubois v. U.S. Depʹt of Agric., 102 F.3d 1273 (1st Cir. 

 3    1996), cert. denied sub nom. Loon Mountain Recreation Corp. v. Dubois, 521 U.S. 1119 

 4    (1997).  None of these decisions classified the EPAʹs views on the regulation of 

 5    water transfers as sufficiently formal to warrant Chevron deference.  See, e.g., 

 6    Catskill II, 451 F.3d at 82 (declining to apply Chevron deference framework); 

 7    Catskill I, 273 F.3d at 491 (same). 


 8           In response, the EPA took steps to formalize its position.  In August 2005, 

 9    the EPAʹs Office of General Counsel and Office of Water issued a legal 

10    memorandum written by then‐EPA General Counsel Ann R. Klee (the ʺKlee 

11    Memorandumʺ) that argued that Congress did not intend for water transfers to 

12    be subject to the NPDES permitting program.  The EPA proposed a formal rule 

13    incorporating this interpretation on June 7, 2006, 71 Fed. Reg. 32,887, and then, 

14    following notice‐and‐comment rulemaking proceedings, on June 13, 2008, 

15    adopted a final rule entitled ʺNational Pollutant Discharge Elimination System 

16    (NPDES) Water Transfers Ruleʺ (the ʺWater Transfers Ruleʺ), 73 Fed. Reg. 33,697‐

17    708 (June 13, 2008) (codified at 40 C.F.R. § 122.3(i)). 


18           The Water Transfers Ruleʹs summary states: 


                                                     20 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1                  EPA  is  issuing  a  regulation  to  clarify  that  water  transfers  are  not 
 2                  subject  to  regulation  under  the  National  Pollutant  Discharge 
 3                  Elimination System (NPDES) permitting program. This rule defines 
 4                  water transfers as an activity that conveys or connects waters of the 
 5                  United  States  without  subjecting  the  transferred  water  to 
 6                  intervening  industrial,  municipal,  or  commercial  use.  This  rule 
 7                  focuses exclusively on water transfers and does not affect any other 
 8                  activity that may be subject to NPDES permitting requirements. 

 9    Id. at 33,697. 


10                  The Rule states that water transfers ʺdo not require NPDES permits 

11    because they do not result in the ʹadditionʹ of a pollutant.ʺ13  Id. at 33,699.  No 

12    NPDES permit is required if ʺthe water being conveyed [is] a water of the U.S. 

13    prior to being discharged to the receiving waterbodyʺ and the water is 

14    transferred ʺfrom one water of the U.S. to another water of the U.S.ʺ14  Id. 


                                                                  
          The Rule added a new subsection to 40 C.F.R. § 122.3, which lists the pollutant 
          13

      discharges that are exempted from NPDES permitting.  The new subsection provides: 
        
             Discharges  from  a  water  transfer.    Water  transfer  means  an  activity  that 
             conveys  or  connects  waters  of  the  United  States  without  subjecting  the 
             transferred water to intervening industrial, municipal, or commercial use.  
             This  exclusion  does  not  apply  to  pollutants  introduced  by  the  water 
             transfer activity itself to the water being transferred. 

      40 C.F.R. § 122.3(i). 
       
        14 ʺWaters of the U.S.ʺ are defined for purposes of the NPDES program in 40 C.F.R. 

      § 122.2, but without addressing what precisely is within the scope of the term, Water 
      Transfers Rule, 73 Fed. Reg. at 33,699 n.2.  In 2015, the EPA and the U.S. Army Corps of 
      Engineers adopted a new rule modifying the definition of ʺwaters of the United States.ʺ  
      Clean Water Rule: Definition of ʺWaters of the United States,ʺ 80 Fed. Reg. 37,054, 
                                                                                   21 
       
                                                                                                     14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                           Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    (footnote omitted).  Thus, even if a water transfer conveys waters in which 

 2    pollutants are present, it does not result in an ʺadditionʺ to ʺthe waters of the 

 3    United States,ʺ because the pollutant is already present in ʺthe waters of the 

 4    United States.ʺ  Under the EPAʹs view, an ʺadditionʺ of a pollutant under the Act 

 5    occurs only ʺwhen pollutants are introduced from outside the waters being 

 6    transferred.ʺ  Id. at 33,701.  On appeal—but not in the Water Transfers Rule 

 7    itself—the EPA characterizes this interpretation of Section 402 of the Clean Water 

 8    Act as embracing what is often referred to as the ʺunitary‐watersʺ reading of the 

 9    statutory language, see EPA Br. 15‐16, 54, which we will discuss further below. 


10                  In the Water Transfers Rule, the EPA justified its interpretation of the Act 

11    in an explanation spanning nearly four pages of the Federal Register, touching 

12    on the text of Section 402, the structure of the Act, and pertinent legislative 

13    history.  See Water Transfers Rule, 73 Fed. Reg. at 33,700‐03.  The EPA explained 

14    that its ʺholistic approach to the textʺ of the statute was ʺneeded here in 

15    particular because the heart of this matter is the balance Congress created 
                                                                                                                                                                                                      
      37,055‐37,056 (June 29, 2015).  ʺThat rule is currently stayed nationwide, pending 
      resolution of claims that the rule is arbitrary, capricious, and contrary to law.ʺ  U.S. 
      Army Corps of Engʹrs v. Hawkes Co., 136 S. Ct. 1807, 1812 n.1 (2016) (citing In re EPA, 803 
      F.3d 804, 807‐09 (6th Cir. 2015)).  Regardless of how expansively the term is interpreted, 
      we would still be faced with the question of whether the EPA could permissibly exempt 
      from NPDES permitting the transfer of water from one ʺwater of the U.S.ʺ to another 
      ʺwater of the U.S.ʺ 
                                                                                                  22 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    between federal and State oversight of activities affecting the nationʹs waters.ʺ  

 2    Id. at 33,701.  The agency also responded to a wide variety of public comments on 

 3    the proposed Rule.  See id. at 33,703‐06. 


 4                  District Court Proceedings 
 5                  On June 20, 2008, a group of environmental conservation and sporting 

 6    organizations filed a complaint against the EPA and its Administrator (then 

 7    Stephen L. Johnson, now Gina McCarthy) in the United States District Court for 

 8    the Southern District of New York.  The States of New York, Connecticut, 

 9    Delaware, Illinois, Maine, Michigan, Minnesota, Missouri, and Washington, and 

10    the Province of Manitoba, Canada (collectively, the ʺAnti‐Rule Statesʺ) did the 

11    same on October 2, 2008.  In their complaints, the plaintiffs requested that the 

12    district court hold unlawful and set aside the Water Transfers Rule pursuant to 

13    Section 706(2) of the Administrative Procedure Act (the ʺAPAʺ), 5 U.S.C. § 

14    706(2).15  In October 2008, the district court consolidated the two cases and 

15    granted a motion by the City of New York to intervene in support of the 

16    defendants. 




                                                                  
         The Anti‐Rule States also sought a declaratory judgment pursuant to the Declaratory 
          15

      Judgment Act, 28 U.S.C. § 2201(a). 
                                                                                   23 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1          At about the same time these actions were filed, five parallel petitions for 

 2    review of the Water Transfers Rule were filed in the First, Second, and Eleventh 

 3    Circuits.  On July 22, 2008, the United States Judicial Panel on Multidistrict 

 4    Litigation consolidated these petitions and randomly assigned them to the 

 5    Eleventh Circuit.  The Eleventh Circuit then consolidated a sixth petition for 

 6    review, and stayed all of these petitions pending its disposition of Friends of the 

 7    Everglades v. South Florida Water Management District, No. 07‐13829‐HH (11th Cir.) 

 8    (ʺFriends Iʺ), a separate but conceptually related case.  The district court in the 

 9    case now before us granted the EPAʹs motion to stay the proceedings pending 

10    the Eleventh Circuitʹs resolution of Friends I and the six consolidated petitions.  

11    See Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA, 630 F. Supp. 2d 295, 

12    307 (S.D.N.Y. 2009).  In June 2009, the Eleventh Circuit issued a decision in 

13    Friends I, 570 F.3d 1210 (11th Cir. 2009), rehʹg en banc denied, 605 F.3d 962 (2010), 

14    cert. denied, 562 U.S. 1082, and cert. denied sub nom. Miccosukee Tribe v. S. Fla. Water 

15    Mgmt. Dist., 562 U.S. 1082 (2010), according Chevron deference to, and upholding, 

16    the Water Transfers Rule.  Id. at 1227‐28.  Then, on October 26, 2012, the Circuit 

17    issued a decision dismissing the six consolidated petitions for lack of subject‐

18    matter jurisdiction under 33 U.S.C. § 1369(b)(1).  Friends of the Everglades v. EPA, 



                                                    24 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    699 F.3d 1280, 1286, 1289 (11th Cir. 2012) (ʺFriends IIʺ), cert. denied, 134 S. Ct. 421, 

 2    and cert. denied sub nom. U.S. Sugar Corp. v. Friends of the Everglades, 134 S. Ct. 422, 

 3    and cert. denied sub nom. S. Fla. Water Mgmt. Dist. v. Friends of the Everglades, 134 S. 

 4    Ct. 422 (2013).  The district court in the case at bar lifted the stay on December 17, 

 5    2012, the date the Eleventh Circuitʹs mandate in Friends II was issued. 


 6          On January 30, 2013, the district court granted multiple applications on 

 7    consent to intervene as plaintiffs and defendants under Federal Rule of Civil 

 8    Procedure 24.  This added as intervenor‐plaintiffs the Miccosukee Tribe of 

 9    Indians of Florida, Friends of the Everglades, the Florida Wildlife Federation, 

10    and the Sierra Club, and as intervenor‐defendants the States of Alaska, Arizona 

11    (Department of Water Resources), Colorado, Idaho, Nebraska, Nevada, New 

12    Mexico, North Dakota, Texas, Utah, and Wyoming, and various municipal water 

13    providers from Western states.  The parties filed multiple motions and cross‐

14    motions for summary judgment.  


15          On March 28, 2014, the district court granted the plaintiffsʹ motions for 

16    summary judgment and denied the defendantsʹ cross‐motions.  Catskill 

17    Mountains Chapter of Trout Unlimited, Inc. v. EPA, 8 F. Supp. 3d 500 (S.D.N.Y. 

18    2014).  At the first step of the Chevron analysis, the district court decided that the 


                                                    25 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    Clean Water Act is ambiguous as to whether Congress intended the NPDES 

 2    program to apply to water transfers.  Id. at 518‐32.  The district court then 

 3    proceeded to the second step of the Chevron analysis, at which it struck down the 

 4    Water Transfers Rule as an unreasonable interpretation of the Act.  Id. at 532‐67. 


 5          The defendants and intervenor‐defendants other than the Northern 

 6    Colorado Water Conservancy District (hereinafter ʺthe defendantsʺ) timely 

 7    appealed. 


 8                                        DISCUSSION 
 9          ʺOn appeal from a grant of summary judgment in a challenge to agency 

10    action under the APA, we review the administrative record and the district 

11    courtʹs decision de novo.ʺ  Bellevue Hosp. Ctr. v. Leavitt, 443 F.3d 163, 173‐74 (2d 

12    Cir. 2006).  We conclude that the Water Transfers Rule is a reasonable 

13    interpretation of the Clean Water Act and is therefore entitled to Chevron 

14    deference.  Accordingly, we reverse the judgment of the district court. 


15          We evaluate challenges to an agencyʹs interpretation of a statute that it 

16    administers within the two‐step Chevron deference framework.  Lawrence + Memʹl 

17    Hosp. v. Burwell, 812 F.3d 257, 264 (2d Cir. 2016).  At Chevron Step One, we ask 

18    ʺwhether Congress has directly spoken to the precise question at issue.  If the 


                                                    26 
       
                                                                  14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                        Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    intent of Congress is clear, that is the end of the matter; for the court, as well as 

 2    the agency, must give effect to the unambiguously expressed intent of Congress.ʺ  

 3    Chevron, 467 U.S. at 842‐43.  If the statutory language is ʺsilent or ambiguous,ʺ 

 4    however, we proceed to Chevron Step Two, where ʺthe question for the court is 

 5    whether the agencyʹs answer is based on a permissible construction of the 

 6    statuteʺ at issue.  Id. at 843.  If it is—i.e., if it is not ʺarbitrary, capricious, or 

 7    manifestly contrary to the statute,ʺ id. at 844—we will accord deference to the 

 8    agencyʹs interpretation of the statute so long as it is supported by a reasoned 

 9    explanation, and ʺso long as the construction is ʹa reasonable policy choice for the 

10    agency to make,ʹʺ Natʹl Cable & Telecomms. Assʹn v. Brand X Internet Servs., 545 

11    U.S. 967, 986 (2005) (ʺBrand Xʺ) (quoting Chevron, 467 U.S. at 845). 


12           This framework has been fashioned as a means for the proper resolution of 

13    administrative‐law disputes that involve all three branches of the Federal 

14    Government, seriatim.   


15           First, the Legislative Branch, Congress, passes a bill that reflects its 

16    judgment on the issue—in the case before us, the Clean Water Act.  After the 

17    head of the Executive Branch, the President, signs that bill, it becomes the law of 

18    the land.   


                                                      27 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1          Second, the Executive Branch, if given the authority to do so by legislation, 

 2    may address the issue through its authorized administrative agency or agencies, 

 3    typically although not necessarily by regulation—in this case the EPA through its 

 4    Water Transfer Rule.  In doing so, the executive agency must defer to the 

 5    Legislative Branch by following the law or laws that it has enacted and that cover 

 6    the matter.   


 7          Only last, in case of a challenge to the Legislative Branchʹs authority to 

 8    pass the law, or to the Executive Branchʹs authority to administer it in the 

 9    manner that it has chosen to adopt, may we in the Judicial Branch become 

10    involved in the process.  When we do so, though, we are not only last, we are 

11    least:  We must defer both to the Legislative Branch by refraining from reviewing 

12    Congressʹs legislative work beyond determining what the statute at issue means 

13    and whether it is constitutional, and to the Executive Branch by using the various 

14    principles of deference, including Chevron deference, which we conclude is 

15    applicable in the case at bar.  For us to decide for ourselves what in fact is the 

16    preferable route for addressing the substantive problem at hand would be 

17    directly contrary to this constitutional scheme.  What we may think to be the best 




                                                   28 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    or wisest resolution of problems of water transfers and pollution emphatically 

 2    does not matter.  


 3          Abiding by this constitutional scheme, we begin at Chevron Step One. We 

 4    conclude, as did the district court, that Congress did not in the Clean Water Act 

 5    clearly and unambiguously speak to the precise question of whether NPDES 

 6    permits are required for water transfers.  It is therefore necessary to proceed to 

 7    Chevron Step Two, under which we conclude that the EPAʹs interpretation of the 

 8    Act in the Water Transfers Rule represents a reasonable policy choice to which 

 9    we must defer.  The question is whether the Clean Water Act can support the 

10    EPAʹs interpretation, taking into account the full panoply of interpretive 

11    considerations advanced by the parties.  Ultimately, we conclude that the Water 

12    Transfers Rule satisfies Chevronʹs deferential standard of review because it is 

13    supported by a reasoned explanation that sets forth a reasonable interpretation of 

14    the Act. 


15         I.     Chevron Step One 
16          At Chevron Step One, ʺthe [reviewing] court must determine ʹwhether 

17    Congress has directly spoken to the precise question at issue.  If the intent of 

18    Congress is clear, that is the end of the matter; for the court, as well as the 



                                                    29 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    agency, must give effect to the unambiguously expressed intent of Congress.ʹʺ  

 2    City of Arlington v. FCC, 133 S. Ct. 1863, 1868 (2014) (quoting Chevron, 467 U.S. at 

 3    842‐43).  To determine whether a statute is ambiguous, we employ ʺtraditional 

 4    tools of statutory constructionʺ to ascertain if ʺCongress had an intention on the 

 5    precise question at issueʺ that ʺmust be given effect.ʺ  Chevron, 467 U.S. at 843 n.9. 


 6           The issue before us at this point, then, is whether the Act plainly requires a 

 7    party to acquire an NPDES permit in order to make a water transfer.  We agree 

 8    with the district court that the Clean Water Act does not clearly and 

 9    unambiguously speak to that question.  We will begin, however, by addressing 

10    the plaintiffsʹ argument that we previously held otherwise in Catskill I, 273 F.3d 

11    481 (2d Cir. 2001), and Catskill II, 451 F.3d 77 (2d Cir. 2006). 


12        A. Catskill I and Catskill II 

13           The plaintiffs argue that this case can be resolved at Chevron Step One 

14    because we held in Catskill I and Catskill II that the Clean Water Act 

15    unambiguously requires NPDES permits for water transfers.  We disagree with 

16    the plaintiffsʹ reading of those decisions because our application there of the 

17    deference standard set forth in Skidmore v. Swift & Co., 323 U.S. 134 (1944), and 

18    United States v. Mead Corp., 533 U.S. 218 (2001)—so‐called ʺSkidmoreʺ or 


                                                    30 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    ʺSkidmore/Meadʺ deference—and the reasoning underlying the decisions make 

 2    clear that we have not previously held that the statutory language at issue here is 

 3    unambiguous, such that we cannot defer under Chevron to the EPAʹs 

 4    interpretation of the Clean Water Act in the Water Transfers Rule. 


 5                  In Catskill I, we held that that the City of New York16 violated the Clean 

 6    Water Act by transferring turbid water17 from the Schoharie Reservoir through 

 7    the Shandaken Tunnel into the Esopus Creek without an NPDES permit, because 

 8    the transfer of turbid water into the Esopus Creek was an ʺadditionʺ of a 

 9    pollutant.  273 F.3d at 489‐94.  Following our remand in Catskill I, the district 

10    court assessed a $5,749,000 civil penalty against New York City and ordered the 

11    City to obtain a permit for the operation of the Shandaken Tunnel.  The Cityʹs 

12    appeal from that ruling was resolved in Catskill II, in which we reaffirmed the 

13    holding of Catskill I.  Catskill II, 451 F.3d at 79. 


14                  In both Catskill I and Catskill II, we applied the Skidmore deference standard 

15    to informal policy statements by the EPA that interpreted the same provision of 


                                                                  
          In addition to the City of New York, the New York City Department of 
          16

      Environmental Protection and its Commissioner at the time, Joel A. Miele, Sr., were also 
      defendants in Catskill I. 
       17 Turbid water is water carrying high levels of solids in suspension.  Catskill I, 273 F.3d 

      at 488. 
                                                                                   31 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    the Act at issue here not to require NPDES permits for water transfers.  See id. at 

 2    83‐84 & n.5 (noting that under Skidmore ʺ[w]e . . . defer to the agency 

 3    interpretation according to its ʹpower to persuadeʹʺ and ʺdeclin[ing] to defer to 

 4    the EPA[ʹs]ʺ informal interpretation of the CWA as expressed in the Klee 

 5    Memorandum (quoting Mead, 533 U.S. at 235)); Catskill I, 273 F.3d at 490‐91 

 6    (applying Skidmore to the EPAʹs position as expressed in informal policy 

 7    statements and litigation positions, and concluding that ʺwe do not find the 

 8    EPAʹs position to be persuasiveʺ).  Skidmore instructs that ʺthe rulings, 

 9    interpretations and opinionsʺ of an agency may constitute ʺa body of experience 

10    and informed judgment to which courts and litigants may properly resort for 

11    guidance.ʺ  Skidmore, 323 U.S. at 140.  The appropriate level of deference 

12    accorded to an agencyʹs interpretation of a statute under the Skidmore standard 

13    depends on the interpretationʹs ʺpower to persuade,ʺ which in turn depends on, 

14    inter alia, ʺthe thoroughness evident in its consideration, the validity of its 

15    reasoning, [and] its consistency with earlier and later pronouncements.ʺ  Id.  This 

16    ʺapproach has produced a spectrum of judicial responses, from great respect at 

17    one end, to near indifference at the other.ʺ  Mead, 533 U.S. at 228 (internal 

18    citations omitted).18 
                                                                  
          18    The Supreme Courtʹs 2001 decision in Mead breathed new life into Skidmore, which as 
                                                                                   32 
       
                                                                                                     14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                           Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1                  Although the Chevron and Skidmore deference standards differ in 

 2    application, they are similar in one respect:  As with Chevron deference, we will 

 3    defer to the agencyʹs interpretation under the Skidmore standard only when the 

 4    statutory language at issue is ambiguous.  See, e.g., Riegel v. Medtronic, Inc., 552 

 5    U.S. 312, 326 (2008) (suggesting that it is ʺunnecessaryʺ to engage in Skidmore 

 6    analysis if ʺthe statute itself speaks clearly to the point at issueʺ); Exxon Mobil 

 7    Corp. & Affiliated Cos. v. Commʹr of Internal Revenue, 689 F.3d 191, 200 n.13 (2d Cir. 

 8    2012) (explaining that Skidmore analysis applies to ʺan agencyʹs interpretation of 

 9    an ambiguous statuteʺ); Wong v. Doar, 571 F.3d 247, 258 (2d Cir. 2009) 

10    (concluding that ʺCongress did not speak directly to the issueʺ before proceeding 

11    to apply Skidmore deference); see also Gen. Dynamics Land Sys., Inc. v. Cline, 540 

12    U.S. 581, 600 (2004) (ʺ[D]eference to [an agencyʹs] statutory interpretation is 

13    called for only when the devices of judicial construction have been tried and 

14    found to yield no clear sense of congressional intent.ʺ); High Sierra Hikers Assʹn v. 

                                                                                                                                                                                                      
      one court recently put it, ʺhas had a rough go of it ever since the birth of Chevron.  Like 
      the figurative older child neglected in the wake of a new siblingʹs arrival, in 1984 
      Skidmore was relegated to the status of an administrative law sideshow while the courts 
      fawned over Chevron.ʺ  Angiotech Pharmaceuticals Inc. v. Lee, ‐‐‐ F. Supp.3d ‐‐‐, No. 1:15‐
      cv‐1673, 2016 WL 3248352, at *4, 2016 U.S. Dist. LEXIS 75662, at *13 (E.D. Va. June 8, 
      2016) (Ellis, J.).  Remarkably, ʺby the age of just three and a half years, courts had cited 
      Chevron over six hundred times, and by the time Chevron turned sixteen,ʺ a year before 
      Mead, ʺsome were ready to declare Skidmore dead altogether.ʺ  Id.  (collecting cases and 
      secondary sources). 
                                                                                                  33 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    Blackwell, 390 F.3d 630, 638 (9th Cir. 2004) (ʺIf the statute is clear and 

 2    unambiguous, no deference is required and the plain meaning of Congress will 

 3    be enforced.ʺ).  As commentators have noted, although the Supreme Court has 

 4    not explicitly stated ʺthat Skidmore necessarily includes a ʹstep oneʹ inquiry along 

 5    the lines of Chevron [S]tep [O]ne[,] . . . in practice, Skidmore generally does include 

 6    a ʹstep one,ʹʺ in which a court ʺfirst review[s] the statute for a plain meaning [to] 

 7    determin[e] [whether] the statute [is] ambiguous.ʺ  Kristin E. Hickman & 

 8    Matthew D. Krueger, In Search of the Modern Skidmore Standard, 107 COLUM. L. 

 9    REV. 1235, 1280 (2007) (collecting cases).   


10                  But as the dissent correctly notes, see Dissent at 21‐22, it does not follow 

11    that a particular application of the Skidmore framework implies a threshold 

12    conclusion that the relevant statutory language is ambiguous.  Although a court 

13    could first conclude that the text is unambiguous—and therefore that Skidmore 

14    deference is inappropriate or unnecessary19—it could instead engage in Skidmore 

15    analysis without answering this threshold question by considering the statutory 

16    text as one of several factors relevant to determining whether the agency 

                                                                  
          Skidmore deference would be inappropriate with respect to an agency interpretation 
          19

      that is inconsistent with unambiguous statutory text.  But with respect to an agency 
      interpretation consistent with the unambiguous text, Skidmore deference would simply 
      be unnecessary. 
                                                                                   34 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    interpretation has the ʺpower to persuade.ʺ  Skidmore, 323 U.S. at 140.  Yet even 

 2    under this approach, courts will not rely on agency interpretations that are 

 3    inconsistent with unambiguous statutory language.  See, e.g., EEOC v. Arabian 

 4    American Oil, 499 U.S. 244, 257 (1991) (declining to rely on an agency 

 5    interpretation that ʺlack[ed] support in the plain language of the statuteʺ after 

 6    considering the statutory language as one of several factors relevant to Skidmore 

 7    analysis).20  Thus, regardless of whether or not a court makes a threshold 

 8    ambiguity determination, ʺthe Skidmore standard implicitly replicates Chevronʹs 

 9    first step.ʺ  Hickman & Krueger, supra, at 1247. 


10                  Our application of the Skidmore deference standard in Catskill I and 

11    Catskill II makes clear that we did not decide and have not decided that the 

12    statutory language at issue in this case—ʺaddition . . . to navigable watersʺ—is 

13    unambiguous.  Although we did not explicitly conclude in those cases that the 

14    statutory text was ambiguous, we made clear that we did not intend to foreclose 


                                                                  
          The dissent stresses that Skidmore analysis is flexible and that the clarity of statutory 
          20

      language is one factor among many in assessing an agency interpretationʹs power to 
      persuade.  See Dissent at 24.  Skidmore is not, however, so flexible that a court could 
      accord Skidmore deference to an agency interpretation inconsistent with unambiguous 
      statutory text.  Any interpretation inconsistent with unambiguous statutory language 
      necessarily lacks persuasive power.  See Whirlpool Corp. v. Marshall, 445 U.S. 1, 11 (1980) 
      (explaining that ʺ[a] regulation is [not] entitled to deferenceʺ under Skidmore if ʺit can be 
      said not to be a reasoned and supportable interpretation of the [statute]ʺ). 
                                                                                   35 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    the EPA from adopting a unitary‐waters reading of the Act (i.e., waters of the 

 2    United States means all of those waters rather than each of them) in a formal 

 3    rule; indeed, we stated in Catskill I that ʺ[i]f the EPAʹs position had been adopted 

 4    in a rulemaking or other formal proceeding, [Chevron] deference . . . might be 

 5    appropriate.ʺ  Catskill I, 273 F.3d at 490‐91 & n.2.  This statement implies that we 

 6    thought the relevant statutory text was at least possibly ambiguous. 


 7                  The few references to ʺplain meaningʺ in Catskill I and Catskill II do not 

 8    compel a different conclusion.  The crucial interpretive question framed by 

 9    Catskill I—which we identified as the ʺcruxʺ of the appeal—was ʺthe meaning of 

10    ʹaddition,ʹ which the Act does not define.ʺ  Id. at 486.  As the dissent points out, 

11    see Dissent at 25‐27, we concluded in Catskill I that, based on the ʺplain meaningʺ 

12    of that term, the transfer of turbid water resulted in ʺan ʹadditionʹ of a ʹpollutantʹ 

13    from a ʹpoint sourceʹ[21] . . . to a ʹnavigable water.ʹʺ  Catskill I, 273 F.3d at 492.22  We 


                                                                  
          See supra note 8 for the definition of ʺpoint sourceʺ contained it 33 U.S.C. § 1362(14). 
          21

          In Catskill I, we also discussed the so‐called ʺdams cases,ʺ National Wildlife Federation 
          22

      v. Gorsuch, 693 F.2d 156 (D.C. Cir. 1982), and National Wildlife Federation v. Consumers 
      Power Co., 862 F.2d 580 (6th Cir. 1988).  In these opinions, the District of Columbia and 
      Sixth Circuits deferred to the EPAʹs position that water released back into the same 
      surrounding water from which it was taken is not an ʺadditionʺ to navigable waters 
      under the CWA, even though the water so released contained material that either was 
      or could be considered a pollutant.  Gorsuch, 693 F.2d at 174‐75, 183; Consumers Power, 
      862 F.2d at 584‐87, 589.  We noted that our definition of ʺadditionʺ was consistent with 
      the holdings in the dams cases, because ʺ[i]f one takes a ladle of soup from a pot, lifts it 
                                                                                   36 
       
                                                                                                     14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                           Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    do not, however, think that by referring to the ʺplain meaningʺ of ʺadditionʺ in 

 2    Catskill I we were holding that the broader statutory phrase ʺaddition . . . to 

 3    navigable watersʺ unambiguously referred to a collection of individual ʺnavigable 

 4    watersʺ—such that the term ʺto navigable watersʺ could possibly mean only ʺto a 

 5    navigable waterʺ or ʺto any navigable water,ʺ and not to ʺnavigable watersʺ in the 

 6    collective singular (i.e., ʺall the qualifying navigable waters viewed as a single, 

 7    ʹunitaryʹ entityʺ).  Nowhere in Catskill I did we state that ʺnavigable watersʺ or 

 8    the broader phrase ʺaddition . . . to navigable watersʺ could bear only one 

 9    meaning based on the unambiguous language contained in the statute.  Such a 

10    statement would have been inconsistent with our acknowledgment that Chevron 

11    deference might be owed to a more formal agency interpretation. 


12                  Nor did we make any such statement in Catskill II.  There, we began by 

13    succinctly summarizing Catskill I as ʺconcluding that the discharge of water 

                                                                                                                                                                                                      
      above the pot, and pours it back into the pot, one has not ʹaddedʹ soup or anything else 
      to the pot.ʺ  Catskill I, 273 F.3d at 492.  We explained that Catskill I was factually 
      distinguishable from those cases because it involved the discharge of water from one 
      distinct body of water (the Schoharie Reservoir) into another (the Esopus Creek).  Id. at 
      491‐92.  Gorsuch and Consumers Power have no bearing on the meaning of the term 
      ʺnavigable watersʺ because the discharges at issue in those cases would not constitute 
      ʺaddition[s] . . . to navigable watersʺ either under a unitary‐waters theory (because the 
      potential pollutants in the dams cases were already within the navigable waters) or a 
      non‐unitary‐waters theory (because those potential pollutants were not transferred 
      from one navigable water body to another).  These two cases therefore have no bearing 
      on the outcome of this appeal. 
                                                                                                  37 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    containing pollutants from one distinct water body into another is an ʹaddition of 

 2    [a] pollutantʹ under the CWA.ʺ  Catskill II, 451 F.3d at 80 (brackets in original) 

 3    (citing Catskill I, 273 F.3d at 491‐93).  We then again rejected the Cityʹs arguments 

 4    in favor of reconsidering Catskill I, including its argument in favor of the 

 5    ʺunitary‐water theory of navigable waters,ʺ essentially for the reasons stated in 

 6    Catskill I—most importantly, that these arguments ʺsimply overlook[ed]ʺ the 

 7    ʺplain languageʺ and ʺordinary meaningʺ of the term ʺaddition.ʺ  Id. at 81‐84.  We 

 8    also noted that in the then‐recent Miccosukee decision, the Supreme Court noted 

 9    the existence of the unitary‐waters theory and raised possible arguments against 

10    it, providing further support for our rejection of the theory in Catskill I.  Catskill 

11    II, 451 F.3d at 83 (citing Miccosukee, 541 U.S. at 105‐09).  Nowhere did we state 

12    that the phrase ʺaddition . . . to navigable watersʺ was unambiguous such that it 

13    would preclude Chevron deference in the event that the EPA adopted a formal 

14    rule.  We held only that the EPAʹs position, as expressed in an informal 

15    interpretation, was unpersuasive under the Skidmore framework.  Id. at 83 & n.5 

16    (noting that under Skidmore ʺ[w]e . . . defer to the agency interpretation according 

17    to its ʹpower to persuadeʹʺ and ʺdeclin[ing] to defer to the EPAʺ under that 

18    standard (quoting Mead, 533 U.S. at 235)). 



                                                    38 
       
                                                                 14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                       Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1           The best interpretation of Catskill I and Catskill II, we think, is that those 

 2    decisions set forth what those panels saw as the most persuasive reading of the 

 3    phrase ʺaddition . . . to navigable watersʺ in light of how the word ʺadditionʺ is 

 4    plainly and ordinarily understood.  Catskill I and Catskill II did not hold that 

 5    ʺaddition . . . to navigable watersʺ could bear only one meaning, such that the 

 6    EPA could not interpret the phrase differently in an interpretive rule.  Therefore, 

 7    as the district court concluded, neither Catskill I nor Catskill II requires us to 

 8    resolve this appeal at Chevron Step One. 


 9        B. Statutory Text, Structure, and Purpose 

10           Having determined that the meaning of the relevant provision of the Clean 

11    Water Act has not been resolved by prior case law, we turn to the overall statute 

12    and its context.  In evaluating whether Congress has directly spoken to whether 

13    NPDES permits are required for water transfers, we employ the ʺtraditional tools 

14    of statutory construction.ʺ  Li v. Renaud, 654 F.3d 376, 382 (2d Cir. 2011) (quoting 

15    Chevron, 467 U.S. at 843 n.9).  We examine the statutory text, structure, and 

16    purpose as reflected in its legislative history.  See id.  If the statutory text is 

17    ambiguous, we also examine canons of statutory construction.  See Lawrence + 

18    Memʹl Hosp., 812 F.3d at 264; see also Am. Farm Bureau Fedʹn v. EPA, 792 F.3d 281, 



                                                     39 
       
                                                                 14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                       Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    301 (3d Cir. 2015), cert. denied, 136 S. Ct. 1246 (2016); Heino v. Shinseki, 683 F.3d 

 2    1372, 1378 (Fed. Cir. 2012); EEOC v. Seafarers Intʹl Union, 394 F.3d 197, 203 (4th 

 3    Cir. 2005).   


 4         1. Statutory text and structure. 
 5           ʺAs with any question of statutory interpretation, we begin with the text of 

 6    the statute to determine whether the language at issue has a plain and 

 7    unambiguous meaning.ʺ  Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 

 8    108 (2d Cir. 2012).  The statutory language at issue is found in Sections 301, 402, 

 9    and 502 of the Clean Water Act.  Section 301(a) states that ʺ[e]xcept as in 

10    compliance with [the Act], the discharge of any pollutant by any person shall be 

11    unlawful.ʺ  33 U.S.C. § 1311(a).  Section 402(a)(1) states that the EPA may issue an 

12    NPDES permit allowing the ʺdischarge of any pollutant, or combination of 

13    pollutants, notwithstanding [Section 301(a)],ʺ so long as the discharge meets 

14    certain requirements specified by the Clean Water Act and the permit.  See id. 

15    § 1342(a)(1).  Section 502 defines the term ʺdischarge of a pollutant,ʺ in relevant 

16    part, as ʺany addition of any pollutant to navigable waters from any point 

17    source.ʺ  Id. § 1362(12).  Section 502 also defines the term ʺnavigable watersʺ as 

18    ʺthe waters of the United States, including the territorial seas.ʺ  Id. § 1362(7).  But 



                                                     40 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    nowhere do these provisions speak directly to the question of whether an 

 2    NPDES permit may be required for a water transfer. 


 3          Nor is the meaning of the relevant statutory text plain.  The question, as 

 4    we have indicated above, is whether ʺaddition of any pollutant to navigable 

 5    watersʺ—or, ʺaddition of any pollutant to the waters of the United Statesʺ—refers 

 6    to all navigable waters, meaning all of the waters of the United States viewed as a 

 7    singular whole, or to individual navigable waters, meaning one of the waters of the 

 8    United States.  The term ʺwatersʺ may be used in either sense:  As the Eleventh 

 9    Circuit observed, ʺ[i]n ordinary usage ʹwatersʹ can collectively refer to several 

10    different bodies of water such as ʹthe waters of the Gulf coast,ʹ or can refer to any 

11    one body of water such as ʹthe waters of Mobile Bay.ʹʺ  Friends I, 570 F.3d at 1223.  

12    The Supreme Court too has noted that the phrase ʺ[w]aters of the United States,ʺ 

13    as used in Section 502, is ʺin some respects ambiguous.ʺ  Rapanos v. United States, 

14    547 U.S. 715, 752 (2006) (internal quotation marks omitted) (emphasis removed).  

15    The statutory text yields no clear answer to the question before us; it could 




                                                   41 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    support either of the interpretations proposed by the parties.23  Thus, based on 

 2    the text alone, we remain at sea. 


 3                  Unfortunately, placing this statutory language in the broader context of the 

 4    Act as a whole does not help either.  A statutory provisionʹs plain meaning may 

 5    be ʺunderstood by looking to the statutory scheme as a whole and placing the 

 6    particular provision within the context of that statute.ʺ  Louis Vuitton, 676 F.3d at 

 7    108 (quoting Saks v. Franklin Covey Co., 316 F.3d 337, 345 (2d Cir. 2003)).  ʺIt is a 

 8    fundamental canon of statutory construction that the words of a statute must be 

 9    read in their context and with a view to their place in the overall statutory 

10    scheme.ʺ  Sturgeon v. Frost, 136 S. Ct. 1061, 1070 (2016) (internal quotation marks 

11    omitted) (quoting Roberts v. Sea‐Land Servs., Inc., 132 S. Ct. 1350, 1357 (2012)).  

12    Examination of the other uses of the terms ʺnavigable watersʺ and ʺwatersʺ 

13    elsewhere in the Clean Water Act does not establish that these terms can bear 

14    only one meaning.  The Clean Water Act sometimes regulates individual water 

15    bodies and other times entire water systems. 
                                                                  
          We find the dissentʹs arguments relating to the ordinary meaning of the term 
          23

      ʺadditionʺ to be unpersuasive.  See Dissent at 9‐10.  We agree that the ordinary meaning 
      of that term refers to an increase or an augmentation.  But that dictionary definition 
      does not answer the question at issue here: whether such an increase or augmentation 
      occurs when a pollutant is moved from one body of water to another.  In addressing 
      that question, we must consider the entire statutory phrase, ʺaddition . . . to navigable 
      waters,ʺ not simply the definition of the term ʺaddition.ʺ 
                                                                                   42 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1          As the plaintiffs and the dissent point out, several other provisions in the 

 2    Clean Water Act suggest that ʺnavigable watersʺ refers to any of several 

 3    individual water bodies, specifically the Actʹs references to: 

 4               ʺthe navigable waters involved,ʺ 33 U.S.C. § 1313(c)(2)(A), 
 5                (c)(4); 
 6               ʺthose waters or parts thereof,ʺ id. § 1313(d)(1)(B); 
 7               ʺall navigable waters,ʺ id. § 1314(a)(2); 
 8               ʺany navigable waters,ʺ id. § 1314(f)(2)(F); 
 9               ʺthose waters within the Stateʺ and ʺall navigable waters in 
10                such State,ʺ id. § 1314(l)(1)(A)‐(B); 
11               ʺall navigable waters in such Stateʺ and ʺall navigable waters 
12                of such State,ʺ id. § 1315(b)(1)(A)‐(B); and 
13               ʺthe navigable waters within the jurisdiction of such State,ʺ 
14                ʺnavigable waters within [the Stateʹs] jurisdiction,ʺ and ʺany of 
15                the navigable waters,ʺ id. § 1342. 

16    But this pattern of usage does not establish that ʺnavigable watersʺ cannot ever 

17    refer to all waters as a singular whole because it also suggests that when 

18    Congress wants to make clear that it is using ʺnavigable watersʺ in a particular 

19    sense, it can and sometimes does provide additional language as a beacon to 

20    guide interpretation.  Cf. Rapanos, 547 U.S. at 732‐33 (holding that ʺ[t]he use of the 

21    definite article (ʹtheʹ) and the plural number (ʹwatersʹ)ʺ made clear that § 1362(7) 

22    is limited to ʺfixed bodies of water,ʺ such as ʺstreams, . . . oceans, rivers, [and] 

23    lakes,ʺ and does not extend to ʺordinarily dry channels through which water 




                                                    43 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    occasionally or intermittently flowsʺ).24  If Congress had thought about the 

 2    question and meant for Section 502(12) of the Clean Water Act to refer to 

 3    individual water bodies, it could have referred to something like ʺany addition of 

 4    any pollutant to a navigable water from any point source,ʺ or ʺany addition of any 

 5    pollutant to any navigable water from any point source.ʺ  As the plaintiffs and the 

 6    dissent would have it, the phrases ʺaddition to navigable waters,ʺ ʺaddition to a 

 7    navigable water,ʺ and ʺaddition to any navigable waterʺ necessarily mean the 

 8    same thing, at least in the context of the Act.  We do not disagree that the phrases 

 9    could be interpreted to have the same meaning, but we disagree that this 

10    interpretation is clearly and unambiguously mandated in light of how the terms 

11    ʺnavigable watersʺ and ʺwatersʺ are used in other sections of the Act. 


12                  We thus see nothing in the language or structure of the Act that indicates 

13    that Congress clearly spoke to the precise question at issue: whether Congress 

14    intended to require NPDES permits for water transfers. 




                                                                  
          Contrary to the dissentʹs suggestion, the Supreme Courtʹs holding in Rapanos does 
          24

      not compel the conclusion that the statutory phrase ʺnavigable watersʺ is unambiguous 
      because that phrase, unlike the phrase addressed in Rapanos, is not limited by a definite 
      article.  See Dissent at 6‐9. 
                                                                                   44 
       
                                                                 14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                       Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1         2. Statutory purpose and legislative history 
 2           Inasmuch as the statutory text, context, and structure have yielded no 

 3    definitive answer to the question before us, we conclude the first step of our 

 4    Chevron analysis by looking to whether Congressʹs purpose in enacting the Clean 

 5    Water Act establishes that the phrase ʺaddition . . . to navigable watersʺ can 

 6    reasonably bear only one meaning.  See Gen. Dynamics, 540 U.S. at 600 (using 

 7    both statutory purpose and history at Chevron Step One).  Beginning with the 

 8    name of the statute, it seems clear enough that the predominant goal of the Clean 

 9    Water Act is to ensure that our nationʹs waters are ʺclean,ʺ at least in the sense of 

10    being reasonably free of pollutants.  The Act itself states that its main objective is 

11    ʺto restore and maintain the chemical, physical, and biological integrity of the 

12    Nationʹs waters.ʺ  33 U.S.C. § 1251(a).  The plaintiffs and the dissent argue that 

13    exempting water transfers from the NPDES permitting program could frustrate 

14    the achievement of this goal by allowing unmonitored transfers of polluted 

15    water from one water body to another.  Cf. Catskill II, 451 F.3d at 81 (observing 

16    that a unitary‐waters interpretation of navigable waters would allow for ʺthe 

17    transfer of water from a heavily polluted, even toxic, water body to one that was 

18    pristineʺ). 




                                                     45 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1          As the Supreme Court has noted, however, ʺno law pursues its purpose at 

 2    all costs.ʺ  Rapanos, 547 U.S. at 752.  We see no reason to think that the Clean 

 3    Water Act is an exception.  To the contrary, the Clean Water Act is ʺamong the 

 4    most complexʺ of federal statutes, and it ʺbalances a welter of consistent and 

 5    inconsistent goals,ʺ Catskill I, 273 F.3d at 494, establishing a complicated scheme 

 6    of federal regulation employing both federal and state implementation and 

 7    supplemental state regulation, see, e.g., 33 U.S.C. § 1251(g) (federal agencies must 

 8    cooperate with state and local governments to develop ʺcomprehensive 

 9    solutionsʺ for pollution ʺin concert with . . . managing water resourcesʺ).  In this 

10    regard, the Act largely preserves statesʹ traditional authority over water 

11    allocation and use, while according the EPA a degree of policymaking discretion 

12    and flexibility with respect to water quality standards—both of which might well 

13    counsel against requiring NPDES permits for water transfers and instead in favor 

14    of letting the States determine what administrative regimen, if any, applies to 

15    water transfers.  Accordingly, Congressʹs broad purposes and goals in passing 

16    the Act do not alone establish that the Act unambiguously requires that water 

17    transfers be subject to NPDES permitting. 




                                                   46 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1          Even careful analysis of the Clean Water Actʹs legislative history does not 

 2    help us answer the interpretive question before us.  Although we are generally 

 3    ʺreluctant to employ legislative history at step one of Chevron analysis,ʺ 

 4    legislative history is at times helpful in resolving ambiguity; for example, when 

 5    the ʺʹinterpretive clues [speak] almost unanimously,ʹ making Congressʹs intent 

 6    clear ʹbeyond reasonable doubt.ʹʺ  Mizrahi v. Gonzales, 492 F.3d 156, 166 (2d Cir. 

 7    2007) (quoting Gen. Dynamics, 540 U.S. at 586, 590).  But here Congress has not 

 8    left us a trace of a clue as to its intent.  The more than 3,000‐page legislative 

 9    history of the Clean Water Act appears to be silent, or very nearly so, as to the 

10    applicability of the NPDES permitting program to water transfers.  See generally 

11    Comm. on Envʹt. & Pub. Works, 95th Cong., 2d Sess., A Legislative History of the 

12    Clean Water Act of 1977 & A Continuation of the Legislative History of the 

13    Federal Water Pollution Control Act (1978); Comm. on Pub. Works, 93rd Cong., 

14    1st Sess., A Legislative History of the Water Pollution Control Act Amendments 

15    of 1972 (1973).  As we noted in Catskill I, the legislative history does not speak to 

16    the meaning of the term ʺadditionʺ standing alone, 273 F.3d at 493, suggesting 

17    that the history is similarly silent as to the meaning of the broader phrase that 

18    includes this term, ʺaddition . . . to navigable waters.ʺ   



                                                    47 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1          Finally and tellingly, neither the parties nor amici have pointed us to any 

 2    legislative history that clearly addresses the applicability of the NPDES 

 3    permitting program to water transfers.  What few examples from the legislative 

 4    history they have cited—such as the strengthening of the permit requirements in 

 5    Section 301(b)(1)(C) to include water quality‐based limits in addition to 

 6    technology‐based limitations, see William L. Andreen, The Evolution of Water 

 7    Pollution Control in the United States—State, Local, and Federal Efforts, 1789‐1972: 

 8    Part II, 22 Stan. Envtl. L.J. 215, 270, 275‐77 (2003), and broad aspirational 

 9    statements about the elimination of water pollution and the need to regulate 

10    every point source by the report of the Senateʹs Environment and Public Works 

11    Committee, S. Rep. No. 92‐414, at 3738, 3758 (1971), provide at most keyhole‐

12    view insights into Congressʹs intent.  They do not speak to the issue before us 

13    with the ʺhigh level of clarityʺ necessary to resolve the textual ambiguity before 

14    us at Chevron Step One.  Cohen v. JP Morgan Chase & Co., 498 F.3d 111, 120 (2d Cir. 

15    2007).  The question is whether Congress has ʺdirectly spoken,ʺ Chevron, 467 U.S. 

16    at 842, to whether NPDES permits are required for water transfers—not whether 

17    it has made a stray or oblique reference to that issue here and there. 




                                                    48 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1              3. Canons of statutory construction 
 2                  The traditional canons of statutory construction also provide no clear 

 3    answer to the question whether Congress intended that the NPDES permitting 

 4    system apply to water transfers. 


 5                  First, the dissent asserts that the Water Transfers Rule violates the 

 6    principle that ʺʹ[w]here Congress explicitly enumerates certain exceptions to a 

 7    general prohibition, additional exceptions are not to be implied, in the absence of 

 8    evidence of contrary legislative intent,ʹʺ Hillman v. Maretta, 133 S. Ct. 1943, 1953 

 9    (2013) (quoting Andrus v. Glover Constr. Co., 446 U.S. 608, 616‐17 (1980)).  See 

10    Dissent at 12‐14.  Contrary to the dissentʹs assertion, however, that canon of 

11    construction is not applicable where, as here, the issue is not whether to create an 

12    implied exception to a general prohibition, but the scope of the general 

13    prohibition itself.25 



                                                                  
          The dissentʹs argument proceeds as follows: (1) the Act imposes a general ban on 
          25

      ʺthe discharge of any pollutant,ʺ defined by Section 502 as ʺany addition . . . to 
      navigable watersʺ; (2) the Act specifies certain exemptions to the general ban; and (3) 
      the Water Transfers Rule must be rejected because it effectively creates an implied 
      exemption to the general ban on the discharge of pollutants.  See Dissent at 12‐14.  This 
      strikes us as decidedly circular:  It presupposes that the scope of the general ban on the 
      discharge of pollutants, as defined by Section 502, extends to water transfers in order to 
      conclude that the Water Transfers Rule is an exemption from that general ban.  This 
      argument, therefore, is unhelpful because it sidesteps the question at issue here—
      whether ʺany addition . . . to navigable watersʺ is ambiguous. 
                                                                                   49 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1          Second, the plaintiffs invoke the canon of construction that a ʺstatute 

 2    should be interpreted in a way that avoids absurd results.ʺ  SEC v. Rosenthal, 650 

 3    F.3d 156, 162 (2d Cir. 2011) (quoting United States v. Venturella, 391 F.3d 120, 126 

 4    (2d Cir. 2004)).  They again underscore their arguments concerning statutory 

 5    purpose in arguing that by allowing for the unpermitted transfer of polluted 

 6    water from one water body to another, the Water Transfers Rule is contrary to 

 7    the Actʹs principal stated objective: ʺto restore and maintain the chemical, 

 8    physical, and biological integrity of the Nationʹs waters.ʺ  33 U.S.C. § 1251(a).  

 9    Additionally, the plaintiffs argue that the Water Transfers Rule may undermine 

10    the ability of downstream states to protect themselves from the pollution 

11    generated by upstream states. 


12          The simplicity of the plaintiffsʹ approach helps cloak their arguments with 

13    considerable force.  But we are ultimately not persuaded that they establish that 

14    the Clean Water Act unambiguously forecloses the EPAʹs interpretation in the 

15    Water Transfers Rule.  Indeed, it is unclear to us how one can argue persuasively 

16    that the Water Transfers Rule leads to a result so absurd that the result could not 

17    possibly have been intended by Congress, while asserting at the same time that it 

18    codifies the EPAʹs practice of not issuing NPDES permits that has prevailed for 


                                                   50 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    decades without Congressional course‐correction of any kind.  In light of the 

 2    immense importance of water transfers, it seems more likely that Congress has 

 3    contemplated the very result that the plaintiffs argue is foreclosed by the Act, 

 4    and acquiesced in that result. 


 5          Furthermore, as the plaintiffs would have it, the EPA and the States could 

 6    not, consistent with the Clean Water Act, select any policy that does not improve 

 7    water quality as much as is possible.  But the Clean Water Act is more flexible 

 8    than that.  Far from establishing a maximalist scheme under which water quality 

 9    must be pursued at all costs, the Act leaves a considerable amount of 

10    policymaking discretion in the hands of both the EPA and the States—entirely 

11    understandably in light of its ʺwelter of consistent and inconsistent goals.ʺ  

12    Catskill I, 273 F.3d at 494.  We cannot say that the Act could not reasonably be 

13    read to permit water transfers to be exempt from the NPDES permitting 

14    program, in light of the possibility that other measures will do.  Although the 

15    tension between the Ruleʹs reading of the Act and the statuteʹs overall goal of 

16    improving water quality casts some doubt on the reasonableness of the Rule, it 

17    may nevertheless be understandable and permissible if it furthers other 

18    objectives of the statute. 


                                                   51 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1                  We think that the legislative compromises embodied in the Act counsel 

 2    against the application of the absurdity canon here.  We generally apply that 

 3    canon only ʺwhere the result of applying the plain language would be, in a 

 4    genuine sense, absurd, i.e., where it is quite impossible that Congress could have 

 5    intended the result and where the alleged absurdity is so clear as to be obvious to 

 6    most anyone.ʺ  Pub. Citizen v. U.S. Depʹt of Justice, 491 U.S. 440, 470‐71 (1989) 

 7    (Kennedy, J., concurring in the judgment) (citation omitted).  Exempting water 

 8    transfers from the NPDES program does not, we conclude, lead directly to a 

 9    result so absurd it could not possibly have been contemplated by Congress.   


10                  As to the effect of the Rule on downstream states, even in the absence of 

11    NPDES permitting for water transfers, the States can seek to protect themselves 

12    against polluted water transfers through other means—for example, through 

13    filing a common‐law nuisance or trespass lawsuit in the polluting stateʹs courts, 

14    see, e.g., Intʹl Paper Co. v. Ouellette, 479 U.S. 481, 497‐98 (1987)—even if the 

15    protections provided by such lawsuits are less robust than those that would be 

16    available through the NPDES permitting programʹs application to transfers.26  

17    The inconsistency of the Water Transfers Rule with the Clean Water Actʹs 

                                                                  
          Although common‐law nuisance and trespass lawsuits may take a long time to work 
          26

      through the court system, preliminary injunctions may be available in urgent cases. 
                                                                                   52 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    primary objective may be a strike against its reasonableness, but only one strike, 

 2    which is not enough for the EPAʹs position to be ʺout.ʺ 


 3          Third, arguing to the contrary, the defendants and amicus curiae State of 

 4    California argue that we should reject the plaintiffsʹ preferred interpretation of 

 5    Section 402 of the Clean Water Act (i.e., that permits are required for water 

 6    transfers) based on a clear‐statement rule and principles of federalism derived 

 7    from the Supreme Courtʹs decisions in Solid Waste Agency of Northern Cook County 

 8    v. United States Army Corps of Engineers, 531 U.S. 159 (2001) (ʺSWANCCʺ), and 

 9    Rapanos, as well as the Tenth Amendment.  If that were so, it would make our 

10    task much easier.  But we think it is incorrect.  To the extent that SWANCC and 

11    Rapanos establish a clear‐statement rule, it does not apply here. 


12          In SWANCC, the Supreme Court addressed the ʺMigratory Bird Ruleʺ 

13    issued by the U.S. Army Corps of Engineers (the ʺCorpsʺ) under which the Corps 

14    asserted jurisdiction pursuant to Section 404(a) of the Clean Water Act to require 

15    permits for the discharge of dredged or fill material into intrastate waters used as 

16    habitat by migratory birds.  SWANCC, 531 U.S. at 163‐64.  The Rule applied even 

17    to small, isolated ponds located entirely within a single state, such as those 

18    located in the abandoned sand and gravel pit there at issue.  See id. at 163‐65.  The 


                                                   53 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    Court reasoned that, ʺ[w]here an administrative interpretation of a statute 

 2    invokes the outer limits of Congressʹ power, [it] expect[s] a clear indication that 

 3    Congress intended that result,ʺ and that ʺ[t]his concern is heightened where the 

 4    administrative interpretation alters the federal‐state framework by permitting 

 5    federal encroachment upon a traditional state power.ʺ  Id. at 172‐73.  Thus, 

 6    ʺwhere an otherwise acceptable construction of a statute would raise serious 

 7    constitutional problems, the Court will construe the statute to avoid such 

 8    problems unless such construction is plainly contrary to the intent of Congress.ʺ  

 9    Id. at 173 (quoting Edward J. DeBartolo Corp. v. Fla. Gulf Coast Bldg. & Constr. 

10    Trades Council, 485 U.S. 568, 575 (1988)).  The Supreme Court rejected the Corpsʹ 

11    interpretation because (1) the Migratory Bird Rule ʺraise[d] significant 

12    constitutional questionsʺ with respect to Congressʹs authority under the 

13    Commerce Clause; (2) Congress had not clearly stated ʺthat it intended § 404(a) 

14    to reach an abandoned sand and gravel pitʺ; and (3) the Corpsʹ interpretation of 

15    Section 404(a) ʺwould result in a significant impingement of the Statesʹ 

16    traditional and primary power over land and water use.ʺ  Id. at 173‐74. 


17          In Rapanos, a plurality of the Supreme Court rejected the EPAʹs 

18    interpretation of the Clean Water Act as providing authority to regulate isolated 


                                                   54 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    wetlands lying near ditches or artificial drains that eventually empty into 

 2    ʺnavigable watersʺ because the wetlands are adjacent to ʺwaters of the United 

 3    States.ʺ  Rapanos, 547 U.S. at 723‐24, 729, 739.  The plurality rejected the 

 4    interpretation because it ʺwould authorize the Corps to function as a de facto 

 5    regulator of immense stretches of intrastate land,ʺ which was impermissible 

 6    because a ʺʹclear and manifestʹ statement from Congressʺ is required ʺto 

 7    authorize an unprecedented intrusionʺ into an area of ʺtraditional state 

 8    authorityʺ such as the regulation of land use.  Id. at 738 (citation omitted).  Citing 

 9    SWANCC, the Court also noted that ʺthe Corpsʹ interpretation stretches the outer 

10    limits of Congressʹs commerce power and raises difficult questions about the 

11    ultimate scope of that power,ʺ which further counseled in favor of requiring a 

12    clear statement from Congress in order to authorize such jurisdiction.  Id. (citing 

13    SWANCC, 531 U.S. at 173). 


14          The clear‐statement rule articulated in SWANCC and Rapanos does not 

15    apply here.  The case at bar presents no question regarding Congressʹs authority 

16    under the Commerce Clause, inasmuch as it is undisputed that Congress has the 

17    power to regulate navigable waters and to delegate its authority to do so.  

18    SWANCC and Rapanos both involved attempts by the Army Corps of Engineers 


                                                   55 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    to extend the scope of the phrase ʺnavigable watersʺ to include areas not 

 2    traditionally understood to be such.  They were therefore treated as attempts by 

 3    the Corps to stretch the limits of its delegated authority vis‐à‐vis the States.  

 4    Here, the EPA is not seeking to expand the universe of waters deemed to be 

 5    ʺnavigable.ʺ  The question before us is not whether the EPA has the authority to 

 6    regulate water transfers; it is whether the EPA is using (or not using) that 

 7    authority in a permissible manner. 


 8          The Clean Water Act was designed to alter the federal‐state balance with 

 9    respect to the regulation of water quality.  Congress passed the Act precisely 

10    because it found inconsistent state‐by‐state regulation not up to the task of 

11    restoring and maintaining the integrity of the nationʹs waters.  See S. Rep. No. 95‐

12    370, at 1 (1977) (the Act is intended to be a ʺcomprehensive revision of national 

13    water quality policyʺ).  True, as the defendants point out, water allocation is an 

14    area of traditional state authority.  But again, we are concerned here not with 

15    water allocation, but with water quality.  We know of no authority or accepted 

16    principle that would require a ʺclear statementʺ by Congress before the EPA 

17    could adopt the plaintiffsʹ preferred interpretation of the Act.   




                                                   56 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1                  Fourth, and finally, several of the defendants raise the related argument 

 2    that requiring permits for water transfers under the plaintiffsʹ preferred 

 3    interpretation would pose a serious Tenth Amendment27 problem because it 

 4    would upset the traditional balance of federal and state power with respect to 

 5    water regulation.  This, in turn, would violate the canon of constitutional 

 6    avoidance, which provides that if one of two competing statutory interpretations 

 7    ʺwould raise a multitude of constitutional problems, the other should prevail.ʺ  

 8    Clark v. Martinez, 543 U.S. 371, 380‐81 (2005); see also FCC v. Fox Television Stations, 

 9    Inc., 556 U.S. 502, 516 (2009) (ʺThe so‐called canon of constitutional avoidance is 

10    an interpretive tool, counseling that ambiguous statutory language be construed 

11    to avoid serious constitutional doubts.ʺ).  These defendants argue that the EPAʹs 

12    interpretation must prevail because it avoids this constitutional problem. 


13                  But the plaintiffsʹ proposed interpretation raises no Tenth Amendment 

14    concerns that we can discern because it would not result in federal overreach into 

15    statesʹ traditional authority to allocate water quantities.  The Clean Water Actʹs 

16    preservation of statesʹ water‐allocation authority ʺdo[es] not limit the scope of 

17    water pollution controls that may be imposed on users who have obtained, 
                                                                  
          ʺThe powers not delegated to the United States by the Constitution, nor prohibited 
          27

      by it to the States, are reserved to the States respectively, or to the people.ʺ  U.S. Const. 
      amend. X. 
                                                                                   57 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    pursuant to state law, a water allocation.ʺ  PUD No. 1 of Jefferson Cty. v. Wash. 

 2    Depʹt of Ecology, 511 U.S. 700, 720 (1994).  As we noted in Catskill II, the ʺflexibility 

 3    built into the [Act] and the NPDES permit scheme,ʺ which includes variances, 

 4    general permits, and the consideration of costs in setting effluent limitations, 

 5    ʺallow[s] federal authority over quality regulation and state authority over 

 6    quantity allocation to coexist without materially impairing either.ʺ28  451 F.3d at 

 7    85‐86.  The resolution of this appeal is not dictated by a clear‐statement rule or 

 8    the Tenth Amendment, but rather by straightforward considerations of statutory 

 9    interpretation. 


10                  We conclude, then, that Congress did not in the Clean Water Act speak 

11    directly to the question of whether NPDES permits are required for water 

12    transfers.29  The Act is therefore silent or ambiguous as to this question, which 


                                                                  
           There is no reason to think that applying the NPDES program to water transfers 
          28

      would turn the prior appropriation doctrine (ʺfirst in time, first in rightʺ) on its head, as 
      some of the defendants insist.  See Western States Br. 31‐32.  NPDES permits merely put 
      restrictions on water discharges, without changing priority or ownership rights. 
        29 The dissent asserts that in reaching this conclusion we are effectively construing 

      ʺnavigable watersʺ to mean all the navigable waters of the United States, collectively.  
      See Dissent at 6.  Not so:  By concluding that the phrase ʺaddition . . . to navigable 
      watersʺ is ambiguous for purposes of Chevron Step One, we are emphatically declining 
      to adopt any construction of the statute in the first instance.  We are instead 
      acknowledging that Congress has left the task of resolving that ambiguity to the EPA by 
      delegating to that agency the authority ʺto make rules carrying the force of lawʺ to 
      which we must defer so long as they are reasonable.  Mead, 533 U.S. at 226‐27. 
                                                                                   58 
       
                                                                  14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                        Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    means that this case cannot be resolved by the Step One analysis under Chevron.  

 2    See also Friends I, 570 F.3d at 1227 (similarly concluding at Chevron Step One that 

 3    the statutory phrase ʺaddition . . . to navigable watersʺ is ambiguous).  

 4    Accordingly, we proceed to Step Two.  See New York v. FERC, 783 F.3d 946, 954 

 5    (2d Cir. 2015). 


 6        II.      Chevron Step Two 
 7              At last, we reach the application of the second step of Chevron analysis, 

 8    upon which our decision to reverse the district courtʹs judgment turns.  We 

 9    conclude that the EPAʹs interpretation of the Clean Water Act is reasonable and 

10    neither arbitrary nor capricious.  Although the Rule may or may not be the best 

11    or most faithful interpretation of the Act in light of its paramount goal of 

12    restoring and protecting the quality of U.S. waters, it is supported by several 

13    valid arguments—interpretive, theoretical, and practical.  And the EPAʹs 

14    interpretation of the Act as reflected in the Rule seems to us to be precisely the 

15    kind of policymaking decision that Chevron is designed to protect from overly 

16    intrusive judicial review.  As we have already pointed out, although we might 

17    prefer a different rule more clearly guaranteed to reach the environmental 

18    concerns underlying the Act, Chevron analysis requires us to recognize that our 

19    preference does not matter.  We conclude that the Water Transfers Rule satisfies 

                                                      59 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    Chevronʹs deferential standard of review, and, accordingly, we reverse the 

 2    judgment of the district court. 

 3        A. Legal Standard 

 4          The question for the reviewing court at Chevron Step Two is ʺwhether the 

 5    agencyʹs answer [to the interpretive question] is based on a permissible 

 6    construction of the statute.ʺ  Mayo Found. for Med. Educ. & Research v. United 

 7    States, 562 U.S. 44, 54 (2011) (quoting Chevron, 467 U.S. at 843).  We will not 

 8    disturb an agency rule at Chevron Step Two unless it is ʺarbitrary or capricious in 

 9    substance, or manifestly contrary to the statute.ʺ  Id. at 53 (quoting Household 

10    Credit Servs., Inc. v. Pfennig, 541 U.S. 232, 242 (2004)); see also Lawrence + Memʹl 

11    Hosp., 812 F.3d at 264.  Generally, an agency interpretation is not ʺarbitrary, 

12    capricious, or manifestly contrary to the statuteʺ if it is ʺreasonable.ʺ  See Encino 

13    Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125 (2016) (ʺ[A]t [Chevronʹs] second 

14    step the court must defer to the agencyʹs interpretation if it is ʹreasonable.ʹʺ 

15    (quoting Chevron, 467 U.S. at 844)); Mayo, 562 U.S. at 58 (ʺ[T]he second step of 

16    Chevron . . . asks whether the [agencyʹs] rule is a ʹreasonable interpretationʹ of the 

17    enacted text.ʺ (quoting Chevron, 467 U.S. at 844)); Lee v. Holder, 701 F.3d 931, 937 

18    (2d Cir. 2012); Adams v. Holder, 692 F.3d 91, 95 (2d Cir. 2012).  The agencyʹs view 

19    need not be ʺthe only possible interpretation, nor even the interpretation deemed 

                                                    60 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    most reasonable by the courts.ʺ  Entergy Corp. v. Riverkeeper, Inc., 556 U.S. 208, 218 

 2    (2009) (emphasis in original).  This approach ʺis premised on the theory that a 

 3    statuteʹs ambiguity constitutes an implicit delegation from Congress to the 

 4    agency to fill in the statutory gaps.ʺ  FDA v. Brown & Williamson Tobacco Corp., 

 5    529 U.S. 120, 159 (2000).  When interpreting ambiguous statutory language 

 6    ʺinvolves difficult policy choices,ʺ deference is especially appropriate because 

 7    ʺagencies are better equipped to make [these choices] than courts.ʺ  Brand X, 545 

 8    U.S. at 980. 


 9           ʺEven under this deferential standard, however, agencies must operate 

10    within the bounds of reasonable interpretation,ʺ Michigan v. EPA, 135 S. Ct. 2699, 

11    2707 (2015) (internal quotation marks omitted), and we therefore will not defer to 

12    an agency interpretation if it is not supported by a reasoned explanation, see Vill. 

13    of Barrington, Ill. v. Surface Transp. Bd., 636 F.3d 650, 660 (D.C. Cir. 2011).  An 

14    agency interpretation would surely be ʺarbitraryʺ or ʺcapriciousʺ if it were picked 

15    out of a hat, or arrived at with no explanation, even if it might otherwise be 

16    deemed reasonable on some unstated ground. 


17           In the course of its Chevron Step Two analysis, the district court 

18    incorporated the standard for evaluating agency action under APA § 706(2)(A) 


                                                    61 
       
                                                                   14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                         Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    set forth in Motor Vehicle Manufacturers Association v. State Farm Mutual 

 2    Automobile Insurance Company, 463 U.S. 29 (1983) (ʺState Farmʺ), a much stricter 

 3    and more exacting review of the agencyʹs rationale and decisionmaking process 

 4    than the Chevron Step Two standard.  Under that section, a reviewing court may 

 5    set aside an agency action if it is ʺarbitrary, capricious, an abuse of discretion, or 

 6    otherwise not in accordance with law.ʺ  5 U.S.C. § 706(2)(A).  In State Farm, the 

 7    Supreme Court explained that under Section 706(2)(A), 

 8          an agency rule would be arbitrary and capricious if the agency has relied 
 9          on factors which Congress has not intended it to consider, entirely failed 
10          to consider an important aspect of the problem, offered an explanation for 
11          its  decision  that  runs  counter  to  the  evidence  before  the  agency,  or  is  so 
12          implausible  that  it  could  not  be  ascribed  to  a  difference  in  view  or  the 
13          product of agency expertise. 

14    463 U.S. at 43.  On appeal, the plaintiffs urge us to incorporate the State Farm 

15    standard into our Chevron Step Two analysis, and to affirm the district courtʹs 

16    vacatur of the Rule for essentially the same reasons stated by the court.  While 

17    we have great respect for the district courtʹs careful and searching analysis of the 

18    EPAʹs rationale for the Water Transfers Rule, we conclude that it erred by 

19    incorporating the State Farm standard into its Chevron Step Two analysis and 

20    thereby applying too strict a standard of review.  An agencyʹs initial 

21    interpretation of a statutory provision should be evaluated only under the 



                                                       62 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    Chevron framework, which does not incorporate the State Farm standard.  State 

 2    Farm review may be appropriate in a case involving a non‐interpretive rule or a 

 3    rule setting forth a changed interpretation of a statute; but that is not so in the 

 4    case before us. 


 5          As the Supreme Court, our Circuit, and other Courts of Appeals have 

 6    made reasonably clear, State Farm and Chevron provide for related but distinct 

 7    standards for reviewing rules promulgated by administrative agencies.  See, e.g., 

 8    Encino, 136 S. Ct. at 2125‐26; Judulang v. Holder, 132 S. Ct. 476, 483 n.7 (2011); Nat. 

 9    Res. Def. Council, 808 F.3d at 569; New York v. FERC, 783 F.3d at 958; Pub. Citizen, 

10    Inc. v. Mineta, 340 F.3d 39, 53 (2d Cir. 2003); N.Y. Pub. Interest Research Grp. v. 

11    Whitman, 321 F.3d 316, 324 (2d Cir. 2003); see also, e.g., Shays v. FEC, 414 F.3d 76, 

12    96‐97 (D.C. Cir. 2005); Arent v. Shalala, 70 F.3d 610, 619 (D.C. Cir. 1995) (Wald, J., 

13    concurring).  State Farm is used to evaluate whether a rule is procedurally 

14    defective as a result of flaws in the agencyʹs decisionmaking process.  See Encino, 

15    136 S. Ct. at 2125; FERC v. Elec. Power Supply Assʹn, 136 S. Ct. 760, 784 (2016).  

16    Chevron, by contrast, is generally used to evaluate whether the conclusion 

17    reached as a result of that process—an agencyʹs interpretation of a statutory 

18    provision it administers—is reasonable.  See Encino, 136 S. Ct. at 2125; Entergy, 


                                                    63 
       
                                                                  14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                        Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    556 U.S. at 217‐18.  A litigant challenging a rule may challenge it under State 

 2    Farm, Chevron, or both.  As Judge Wald explained, 


 3          there are certainly situations where a challenge to an agencyʹs regulation 
 4          will  fall  squarely  within  one  rubric,  rather  than  the  other.    For  example, 
 5          we  might  invalidate  an  agencyʹs  decision  under  Chevron  as  inconsistent 
 6          with  its  statutory  mandate,  even  though  we  do  not  believe  the  decision 
 7          reflects  an  arbitrary  policy  choice.    Such  a  result  might  occur  when  we 
 8          believe  the  agencyʹs  course  of  action  to  be  the  most  appropriate  and 
 9          effective  means  of  achieving  a  goal,  but  determine  that  Congress  has 
10          selected  a  different—albeit,  in  our  eyes,  less  propitious—path.  
11          Conversely,  we  might  determine  that  although  not  barred  by  statute,  an 
12          agencyʹs  action  is  arbitrary  and  capricious  because  the  agency  has  not 
13          considered  certain  relevant  factors  or  articulated  any  rationale  for  its 
14          choice.   Or, along  similar lines,  we might  find a  regulation arbitrary  and 
15          capricious, while deciding that Chevron is inapplicable because Congressʹ 
16          delegation to the agency is so broad as to be virtually unreviewable. 

17           
18    Arent, 70 F.3d at 620 (Wald, J., concurring) (citation and footnotes omitted). 


19          Much confusion about the relationship between State Farm and Chevron 

20    seems to arise because both standards purport to provide a method by which to 

21    evaluate whether an agency action is ʺarbitraryʺ or ʺcapricious,ʺ and Chevron Step 

22    Two analysis and State Farm analysis often, though not always, take the same 

23    factors into consideration and therefore overlap.  See Judulang, 132 S. Ct. at 483 

24    n.7 (stating, in a case governed by the State Farm standard, that had the Supreme 

25    Court applied Chevron, the ʺanalysis would be the same, because under Chevron 

26    step two, we ask whether an agency interpretation is arbitrary or capricious in 

                                                      64 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    substanceʺ (internal quotation marks omitted)); Pharm. Research & Mfrs. of Am. v. 

 2    FTC, 790 F.3d 198, 204 (D.C. Cir. 2015) (noting that it is ʺoften the caseʺ that an 

 3    agencyʹs ʺinterpretation of its authority under Chevron Step Two overlaps with 

 4    our arbitrary and capricious review under 5 U.S.C. § 706(2)(A)ʺ); Am. Petroleum 

 5    Inst. v. EPA, 216 F.3d 50, 57 (D.C. Cir. 2000) (ʺThe second step of Chevron analysis 

 6    and State Farm arbitrary and capricious review overlap, but are not identical.ʺ).  

 7    We read the case law to stand for the proposition that where a litigant brings 

 8    both a State Farm challenge and a Chevron challenge to a rule, and the State Farm 

 9    challenge is successful, there is no need for the reviewing court to engage in 

10    Chevron analysis.  As the Supreme Court has explained, ʺwhere a proper 

11    challenge is raised to the agency procedures, and those procedures are defective, 

12    a court should not accord Chevron deference to the agency interpretation.ʺ  

13    Encino, 136 S. Ct. at 2125.30  In other words, if an interpretive rule was 

14    promulgated in a procedurally defective manner, it will be set aside regardless of 


                                                                  
          In Encino, which was decided after the briefing in this appeal had been completed, 
          30

      the Supreme Court declined to defer under Chevron to a Department of Labor 
      regulation that departed from a longstanding earlier position due to a ʺlack of reasoned 
      explication,ʺ inasmuch as the agency gave ʺalmost no reasons at allʺ for the change in 
      policy, and instead issued only vague blanket statements.  136 S. Ct. at 2127.  Thus, the 
      plaintiffsʹ indisputably proper procedural challenge was successful, and therefore the 
      regulation was not entitled to Chevron deference, rendering an analysis under the two‐
      step Chevron framework unnecessary.  See id. at 2125‐26. 
                                                                                   65 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    whether its interpretation of the statute is reasonable.  If the rule is not defective 

 2    under State Farm, though, that conclusion does not avoid the need for a Chevron 

 3    analysis, which does not incorporate the State Farm standard of review.  In fact, 

 4    in many recent cases, we have applied Chevron Step Two without applying State 

 5    Farm or conducting an exacting review of the agencyʹs decisionmaking and 

 6    rationale.  See, e.g., Stryker v. SEC, 780 F.3d 163, 167 (2d Cir. 2015); Florez v. Holder, 

 7    779 F.3d 207, 211‐12 (2d Cir. 2015); Lee, 701 F.3d at 937; Adams, 692 F.3d at 95; 

 8    WPIX, Inc. v. ivi, Inc., 691 F.3d 275 (2d Cir. 2012). 


 9          Several other considerations also counsel against employing the searching 

10    State Farm standard of review of the agencyʹs decisionmaking and rationale at 

11    Chevron Step Two.  The Supreme Court has decided that agencies are not 

12    obligated to conduct detailed fact‐finding or cost‐benefit analyses when 

13    interpreting a statute—which suggests that the full‐fledged State Farm standard 

14    may not apply to rules that set forth for the first time an agencyʹs interpretation 

15    of a particular statutory provision.  See, e.g., Pension Benefit Guar. Corp. v. LTV 

16    Corp., 496 U.S. 633, 651‐52 (1990) (an agency may interpret an ambiguous 

17    statutory provision by making ʺjudgments about the way the real world worksʺ 

18    without making formal factual findings); Entergy, 556 U.S. at 223 (absent 


                                                    66 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    statutory language to the contrary, an agency is not required to conduct cost‐

 2    benefit analysis under Chevron); Am. Textile Mfrs. Inst., Inc. v. Donovan, 452 U.S. 

 3    490, 510 (1981) (ʺWhen Congress has intended that an agency engage in cost‐

 4    benefit analysis, it has clearly indicated such intent on the face of the statute.ʺ).  

 5    These decisions seem to establish that while an agency may support its statutory 

 6    interpretation with factual materials or cost‐benefit analyses, an agency need not 

 7    do so in order for its interpretation to be regarded as reasonable. 


 8          Further, the Supreme Court has cautioned that State Farm is ʺinapposite to 

 9    the extent that it may be read as prescribing more searching judicial reviewʺ in a 

10    case involving an agencyʹs ʺfirst interpretation of a new statute.ʺ  Verizon 

11    Commcʹns Inc. v. FCC, 535 U.S. 467, 502 n.20 (2002); see also Judulang, 132 S. Ct. at 

12    483 n.7 (stating that ʺstandard arbitrary or capricious review under the APAʺ 

13    was appropriate because the agency action at issue was ʺnot an interpretation of 

14    any statutory languageʺ (internal quotation marks and brackets omitted)).  

15    Dovetailing with this point, the Supreme Court held in Brand X and Fox Television 

16    Stations that when an agency changes its interpretation of a particular statutory 

17    provision, this change is reviewable under APA § 706(2)(A), and will be set aside 

18    if the agency has failed to provide a ʺreasoned explanation . . . for disregarding 


                                                    67 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    facts and circumstances that underlay or were engendered by the prior policy.ʺ 

 2    Fox Television, 556 U.S. at 516 ; Brand X, 545 U.S. at 981 (explaining that 

 3    ʺ[u]nexplained inconsistencyʺ is ʺa reason for holding an [agency] interpretation 

 4    to be an arbitrary and capricious change from agency practice under the [APA]ʺ).  

 5    Of course, if all interpretive rules were reviewable under APA § 706(2)(A) and 

 6    the State Farm standard, these pronouncements in Brand X and Fox Television 

 7    Stations would have been unnecessary.  We also note that applying a 

 8    reasonableness standard to the agencyʹs decisionmaking and rationale at Chevron 

 9    Step Two instead of a heightened State Farm‐type standard promotes respect for 

10    agenciesʹ policymaking discretion and promotes policymaking flexibility. 


11                  For these reasons, the plaintiffsʹ challenge to the Water Transfers Rule is 

12    properly analyzed under the Chevron framework, which does not incorporate the 

13    State Farm standard.31  We will therefore address only whether the EPA provided 

14    a reasoned rationale for the Water Transfers Rule, and whether the Ruleʹs 

15    interpretation of the Clean Water Act is reasonable.  As to the former, the 

                                                                  
          None of the plaintiffs argue that the Rule was procedurally defective under APA 
          31

      § 706(2)(A), except for the Sportsmen and Environmental Organization Plaintiffs, who 
      do so only in the context of a Chevron Step Two argument.  See Sportsmen and 
      Environmental Organization Pls.ʹ Br. at 36‐54, 58.  In any event, as we have explained 
      above, the interpretive Rule here is properly reviewed only under the Chevron standard, 
      which does not incorporate the State Farm standard. 
                                                                                   68 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    question is not whether the EPAʹs reasoning was flawless, impervious to 

 2    counterarguments, or complete—the EPA only must have provided a reasoned 

 3    explanation for its action. 


 4        B. Reasoned Rationale for the EPAʹs Interpretation 

 5           We conclude that the EPA provided a reasoned explanation for its decision 

 6    in the Water Transfers Rule to interpret the Clean Water Act as not requiring 

 7    NPDES permits for water transfers.  We can see from the EPAʹs rationale how 

 8    and why it arrived at the interpretation of the Clean Water Act set forth in the 

 9    Water Transfers Rule.  It is clear that the EPA based the Rule on a holistic 

10    interpretation of the Clean Water Act that took into account the statutory 

11    language, the broader statutory scheme, the statuteʹs legislative history, the 

12    EPAʹs longstanding position that water transfers are not subject to NPDES 

13    permitting, congressional concerns that the statute not unnecessarily burden 

14    water quantity management activities, and the importance of water transfers to 

15    U.S. infrastructure.  See Water Transfers Rule, 73 Fed. Reg. at 33,699‐33,703. 


16           In the Water Transfers Rule, the EPA analyzed the text of the statute, 

17    explaining how its interpretation was justified by its understanding of the phrase 

18    ʺthe waters of the United States,ʺ id. at 33,701, as well as by the broader statutory 


                                                   69 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    scheme, noting that the Clean Water Act provides for several programs and 

 2    regulatory initiatives other than the NPDES permitting program that could be 

 3    used to mitigate pollution caused by water transfers, id. at 33,701‐33,702.  The 

 4    EPA also justified the Rule by reference to statutory purpose, noting its view that 

 5    ʺCongress intended to leave primary oversight of water transfers to state 

 6    authorities in cooperation with Federal authorities,ʺ and that Congress intended 

 7    to create a ʺbalance . . . between federal and State oversight of activities affecting 

 8    the nation’s waters.ʺ  Id. at 33,701.  The EPA also stated that subjecting water 

 9    transfers to NPDES permitting could affect statesʹ ability to effectively allocate 

10    water and water rights, id. at 33,702, and explained how its interpretation was 

11    justified in light of the Actʹs legislative history, see id. at 33,703.  The EPA 

12    concluded by addressing several public comments on the Rule, and explaining in 

13    a reasoned manner why it rejected proposed alternative readings of the Clean 

14    Water Act.  See id. at 33,703‐33,706. 


15          This rationale, while not immune to criticism or counterargument, was 

16    sufficiently reasoned to clear Chevronʹs rather minimal requirement that the 

17    agency give a reasoned explanation for its interpretation.  We see nothing 




                                                    70 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    illogical in the EPAʹs rationale.32  The agency provided a sufficiently reasoned 

 2    explanation for its interpretation of the Clean Water Act in the Water Transfers 

 3    Rule.  The Ruleʹs interpretation of the Clean Water Act was therefore not adopted 

 4    in an ʺarbitraryʺ or ʺcapriciousʺ manner.  Accordingly, we must address whether 

 5    the Ruleʹs interpretation of the Clean Water Act was, ultimately, reasonable. 


 6             C. Reasonableness of the EPAʹs Interpretation 

 7                  Having concluded that the EPA offered a sufficient explanation for 

 8    adopting the Rule, we next examine whether the Rule reasonably interprets the 

 9    Clean Water Act.  We conclude that it does.  The EPAʹs interpretation of the 

10    Clean Water Act as reflected in the Rule is supported by several valid 

11    arguments—interpretive, theoretical, and practical.  The permissibility of the 

12    Rule is reinforced by longstanding practice and acquiescence by Congress, recent 

                                                                  
          The district court criticized the EPAʹs rationale for the Water Transfers Rule on the 
          32

      grounds that it was illogical for EPA to reason that: (1) Congress did not intend to 
      subject water transfers to NPDES permitting; (2) therefore, water transfers do not 
      constitute an addition to navigable waters; (3) because water transfers are not an 
      ʺaddition,ʺ they do not constitute a ʺdischarge of a pollutantʺ under § 301(a), and 
      therefore do not require an NPDES permit.  Catskill III, 8 F. Supp. 3d at 543.  According 
      to the district court, because the NPDES program is only one of many provisions that 
      regulate discharges made unlawful under § 301(a), step (1) could not possibly lead to 
      steps (2) and (3)—that is, Congressional intent not to regulate water transfers under the 
      NPDES program does not imply Congressional intent not to regulate water transfers 
      under the other programs for regulating discharges of pollutants.  Id. at 544.  But the 
      Water Transfers Rule did not exempt water transfers from any of the other programs for 
      regulating discharges of pollutants—it applies only to the NPDES program. 
                                                                                   71 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    case law, practical concerns regarding compliance costs, and the existence of 

 2    alternative means for regulating pollution resulting from water transfers. 


 3          First, as far as we have been able to determine, in the nearly forty years 

 4    since the passage of the Clean Water Act, water transfers have never been subject 

 5    to a general NPDES permitting requirement.  Congress thus appears to have, 

 6    however silently, acquiesced in this state of affairs.  This may well reflect an 

 7    intent not to require NPDES permitting to be imposed in every situation in 

 8    which it might be required, including as a means for regulating water transfers.  

 9    This in turn suggests that the EPAʹs unitary‐waters interpretation of Section 402 

10    of the Act in the Water Transfers Rule is reasonable. 


11          Second, the Supreme Courtʹs decision in Miccosukee and the Eleventh 

12    Circuitʹs decision in Friends I support this conclusion.  Miccosukee was decided 

13    before the EPA issued the Water Transfers Rule and, absent the interpretation of 

14    an agency rule, did not involve the application of Chevron.  It was a citizen suit 

15    against the South Florida Water Management District (the ʺDistrictʺ), which is 

16    also an intervenor‐defendant in the instant proceedings.  The Miccosukee 

17    plaintiffs argued that the District was impermissibly operating a pumping 

18    facility without an NPDES permit.  541 U.S. at 98‐99.  The district court granted 


                                                   72 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    summary judgment to the plaintiffs; the Eleventh Circuit affirmed.  Id. at 99.  The 

 2    Supreme Court vacated the judgment and remanded the case on the ground that 

 3    granting summary judgment was inappropriate because further factual findings 

 4    as to whether the two water bodies at issue were meaningfully distinct were 

 5    necessary.  Id.  In its decision, the Supreme Court addressed three key questions.  

 6    First, it asked whether the definition of ʺdischarge of a pollutantʺ in Section 502 

 7    of the Clean Water Act (33 U.S.C. § 1362(12)) reaches point sources that do not 

 8    themselves generate pollutants.  The Court held that it does.  Miccosukee, 541 U.S. 

 9    at 105. 


10           Second, the Court addressed whether ʺall the water bodies that fall within 

11    the Actʹs definition of ʹnavigable watersʹ (that is, all ʹthe waters of the United 

12    States, including the territorial seas,ʹ § 1362(7)) should be viewed unitarily for 

13    purposes of NPDES permitting requirements.ʺ  Id. at 105‐06.  The Court declined 

14    to defer to the EPAʹs ʺlongstandingʺ view to that effect because ʺthe Government 

15    d[id] not identify any administrative documents in which [the] EPA ha[d] 

16    espoused that positionʺ; in point of fact, ʺthe agency once reached the opposite 

17    conclusion.ʺ  Id. at 107.  As the dissent points out, the Supreme Court suggested 

18    that it took a dim view of the unitary‐waters reading of the CWA, stating that: 


                                                   73 
       
                                                                  14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                        Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    ʺseveral NPDES provisions might be read to suggest a view contrary to the 

 2    unitary‐waters approachʺ; ʺ[t]he ʹunitary watersʹ approach could also conflict 

 3    with current NPDES regulationsʺ; and ʺ[t]he NPDES program . . . appears to 

 4    address the movement of pollutants among water bodies, at least at times.ʺ  Id. at 

 5    107‐08.  But the Court also seemed to acknowledge that the statute could be 

 6    interpreted in different ways: 


 7          It  may  be  that  construing  the  NPDES  program  to  cover  such  transfers 
 8          would  therefore  raise  the  costs  of  water  distribution  prohibitively,  and 
 9          violate  Congressʹ  specific  instruction  that  ʺthe  authority  of  each  State  to 
10          allocate quantities of water within its jurisdiction shall not be superseded, 
11          abrogated  or  otherwise  impairedʺ  by  the  Act.    § 1251(g).    On  the  other 
12          hand,  it  may  be  that  such  permitting  authority  is  necessary  to  protect 
13          water quality, and that the States or EPA could control regulatory costs by 
14          issuing general permits to point sources associated with water distribution 
15          programs.  See 40 CFR §§ 122.28, 123.25 (2003). 

16           
17    Id. at 108.  Ultimately, the Court declined to rule on the unitary‐waters theory 

18    because the parties did not raise the argument before the Eleventh Circuit or in 

19    their briefs supporting and opposing the Courtʹs grant of certiorari.  Instead, the 

20    Court did no more than note that unitary‐waters arguments would be open to 

21    the parties on remand.  Id. at 109. 


22          Third, the Supreme Court addressed whether a triable issue of fact existed 

23    as to whether the water transfer at issue was between ʺmeaningfully distinctʺ 

                                                      74 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    water bodies, and thus required an NPDES permit.  The Court held that such a 

 2    triable issue did exist, and vacated and remanded for further fact‐finding.  Id. at 

 3    109‐12.  The Court stated that if after reviewing the full record, the district court 

 4    concluded that the water transfer was not between two meaningfully distinct 

 5    bodies of water, then the District would not need to obtain an NPDES permit in 

 6    order to operate the pumping facility.  Id. at 112.  Thus, it seems as though the 

 7    purpose of the remand was (a) to address the partiesʹ unitary‐waters arguments 

 8    as a preliminary legal matter, and (b) to engage in fact‐finding necessary to 

 9    resolve the case if the argument as to unitary‐waters did not prevail. 


10          With respect to the unitary‐waters interpretation of Section 402, then, 

11    Miccosukee suggested that a unitary‐waters interpretation of the statute was 

12    unlikely to prevail because it was not the best reading of the statute, but did not 

13    conclude that it was an unreasonable reading of the statute.  By acknowledging 

14    the arguments against requiring NPDES permits for water transfers, and noting 

15    that unitary‐waters arguments would be open to the parties on remand, the 

16    Court can be read to have suggested that such arguments are reasonable, even if 

17    not, in the Courtʹs view, preferable.   




                                                   75 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1          This interpretation of Miccosukee is reflected in subsequent case law 

 2    interpreting that decision.  In Catskill II, we expressed our view that ʺMiccosukee 

 3    did no more than note the existence of the [unitary‐waters] theory and raise 

 4    possible arguments against it.ʺ  451 F.3d at 83.  And in Friends I, the Eleventh 

 5    Circuit concluded, despite its discussion of Miccosukee, that the Water Transfers 

 6    Ruleʹs interpretation of the CWA is entitled to Chevron deference.  See Friends I, 

 7    570 F.3d at 1217‐18, 1225, 1228. 


 8          Friends I provides further support for the reasonableness of the Ruleʹs 

 9    interpretation.  Like Miccosukee, the decision addressed whether the District was 

10    required to obtain NPDES permits to conduct certain specified water transfers.  

11    See Friends I, 570 F.3d at 1214.  This time, however, the issue was addressed after 

12    the EPA had issued the Water Transfers Rule, and the deferential framework of 

13    Chevron therefore applied.  In Friends I, the parties did not contest that the donor 

14    water bodies (canals from which water was pumped into Lake Okeechobee) and 

15    the receiving water body (the lake) were ʺnavigable waters.ʺ  Id. at 1216.  Because 

16    under Miccosukee the NPDES ʺpermitting requirement does not apply unless the 

17    bodies of water are meaningfully distinct,ʺ the question was therefore ʺwhether 

18    moving an existing pollutant from one navigable water body to another is an 


                                                   76 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    ʹaddition . . . to navigable watersʹ of that pollutant.ʺ  Id. at 1216 & n.4 (quoting 33 

 2    U.S.C. § 1362(12)).  The District argued, based on the ʺunitary waters theory,ʺ 

 3    that ʺit is not an ʹaddition . . . to navigable watersʹ to move existing pollutants 

 4    from one navigable water to another.ʺ  Id. at 1217.  ʺAn addition occurs, under 

 5    this theory, only when pollutants first enter navigable waters from a point 

 6    source, not when they are moved between navigable waters.ʺ  Id. 


 7          The Eleventh Circuit agreed.  It began its analysis by surveying relevant 

 8    prior decisions, noting that ʺ[t]he unitary waters theory has a low batting 

 9    average.  In fact, it has struck out in every court of appeals where it has come up 

10    to the plate.ʺ  Id. (collecting cases).  In the time since those decisions were issued, 

11    however, there ʺha[d] been a change. An important one.  Under its regulatory 

12    authority, the EPA ha[d then‐]recently issued a regulation adopting a final rule 

13    specifically addressing this very question.  Because that regulation was not 

14    available at the time of the earlier decisions,ʺ including Catskill I, Catskill II, and 

15    Miccosukee, ʺthey [we]re not precedent against it.ʺ  Id. at 1218.  Therefore, the 

16    question before the Court was whether to give Chevron deference to the Rule.  

17    ʺAll that matters is whether the regulation is a reasonable construction of an 

18    ambiguous statute.ʺ  Id. at 1219.  The cases on which the plaintiffs relied—which 


                                                    77 
       
                                                                  14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                        Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    included Catskill I, Catskill II, and Miccosukee—were therefore unhelpful because 

 2    there was then no formal rule to which to apply the Chevron framework.  

 3    ʺDeciding how best to construe statutory language is not the same thing as 

 4    deciding whether a particular construction is within the ballpark of 

 5    reasonableness.ʺ  Id. at 1221. 


 6          The court then engaged in a Chevron analysis strikingly similar to the one 

 7    we are tasked with conducting here.  As to the plain meaning of the statutory 

 8    language, the Eleventh Circuit determined that the key question was whether ʺʹto 

 9    navigable watersʹ means to all navigable waters as a singular whole.ʺ  Id. at 1223 

10    (emphasis in original).  This question could not be resolved by looking to the 

11    common meaning of the word ʺwaters,ʺ which could be used to refer to several 

12    different bodies of water collectively (e.g., ʺthe waters of the Gulf coastʺ) or to a 

13    single body of water (e.g., ʺthe waters of Mobile Bayʺ).  Id.  After examining the 

14    statutory language in the context of the Clean Water Act as a whole, the court 

15    then noted that Congress knew how to use the term ʺany navigable watersʺ in 

16    other statutory provisions when it wanted to protect individual water bodies 

17    (even though it at times used the unmodified term ʺnavigable watersʺ for the 

18    same meaning), and determined that the Actʹs goals were so broad as to be 


                                                      78 
       
                                                                   14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                         Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    unhelpful in answering this difficult, specific question.  See id. at 1224‐27.  The 

 2    court therefore concluded that the statutory language was ambiguous, and that 

 3    the EPAʹs unitary‐waters reading of Section 402 was reasonable.  Id. at 1227‐28.  

 4    The Court of Appeals explained, using an analogy we think is applicable to in 

 5    the case before us: 


 6           Sometimes it is helpful to  strip a  legal  question  of the  contentious  policy 
 7           interests  attached  to  it  and  think  about  it  in  the  abstract  using  a 
 8           hypothetical.  Consider the issue this way:  Two buckets sit side by side, 
 9           one  with  four  marbles  in  it  and  the  other  with  none.    There  is  a  rule 
10           prohibiting  ʺany  addition  of  any  marbles  to  buckets  by  any  person.ʺ    A 
11           person  comes  along,  picks  up  two  marbles  from  the  first  bucket,  and 
12           drops  them  into  the  second  bucket.  Has  the  marble‐mover  ʺadd[ed]  any 
13           marbles  to  bucketsʺ?   On  one  hand,  as  the  [plaintiffs]  might  argue,  there 
14           are  now  two  marbles  in  a  bucket  where  there  were  none  before,  so  an 
15           addition  of  marbles  has  occurred.    On  the  other  hand,  as  the  [District] 
16           might  argue  and  as  the  EPA  would  decide,  there  were  four  marbles  in 
17           buckets before, and there are still four marbles in buckets, so no addition 
18           of  marbles  has  occurred.    Whatever  position  we  might  take  if  we  had  to 
19           pick one side or the other we cannot say that either side is unreasonable. 

20    Id. at 1228 (first brackets in original). 


21           Following Friends I, the Eleventh Circuit in Friends II dismissed several 

22    petitions for direct appellate review of the Water Transfers Rule on the grounds 

23    that the Court lacked subject‐matter jurisdiction under the Act (specifically, 33 

24    U.S.C. §§ 1369(b)(1)(E), (F)) and could not exercise hypothetical jurisdiction. 

25    Friends II, 699 F.3d at 1286‐89.  In the course of doing so, the Eleventh Circuit 


                                                       79 
       
                                                                                              14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                    Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

1    clarified its holding in Friends I that ʺthe water‐transfer rule was a reasonable 

2    interpretation of an ambiguous provision of the Clean Water Act,ʺ and therefore 

3    passed muster under Chevronʹs deferential standard of review.  Id. at 1285.  We 

4    are in general agreement with the Friends I approach, and in complete agreement 

5    with its conclusion that we must give Chevron deference to the EPAʹs 

6    interpretation of Section 402 of the Act in the Water Transfers Rule.33 


                                                                 
         The Supreme Courtʹs more recent decision in Los Angeles County Flood Control 
         33

     District v. Natural Resources Defense Council, Inc., 133 S. Ct. 710 (2013), on which some of 
     the plaintiffs and the dissent rely, does not suggest that the Water Transfers Ruleʹs 
     interpretation of the Clean Water Act is or is not reasonable.  In Los Angeles County, the 
     Supreme Court held that ʺthe flow of water from an improved portion of a navigable 
     waterway into an unimproved portion of the very same waterway does not qualify as a 
     discharge of pollutants under the CWA,ʺ reasoning that, ʺ[u]nder a common 
     understanding of the meaning of the word ʹadd,ʹ no pollutants are ʹaddedʹ to a water 
     body when water is merely transferred between different portions of that water body.ʺ  
     Id. at 713.  This conclusion is consistent with both a unitary‐waters reading of the CWA 
     (under which a discharge of a pollutant occurs only when the pollutant is first 
     introduced to any of the navigable waters), and with a non‐unitary‐waters reading 
     (under which a discharge of a pollutant occurs only when a pollutant is first introduced 
     from a particular navigable water to another, and not when it moves around within the 
     same navigable water). 
       The Supreme Courtʹs opinion in Los Angeles County does not discuss the definition of 
     ʺnavigable waters,ʺ nor does it imply a definition of that term.  True, the Supreme Court 
     characterized Miccosukee as holding that a ʺwater transfer would count as a discharge of 
     pollutants under the CWA only if the canal and the reservoir were ʹmeaningfully 
     distinct water bodies.ʹʺ  Id. (quoting Miccosukee, 541 U.S. at 112).  But this cannot change 
     what the Miccosukee majority opinion actually said, and, as we discussed above, 
     Miccosukee indicates that a unitary‐waters reading may be ʺwithin the ballpark of 
     reasonableness.ʺ  See Friends I, 570 F.3d at 1221.  Ultimately, Los Angeles County does not 
     provide support for either side of the debate over the unitary‐waters theory 
     encapsulated in the Water Transfers Rule. 
                                                                                  80 
      
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1          Another factor favoring the reasonableness of the Water Transfers Ruleʹs 

 2    interpretation of the Clean Water Act is that compliance with an NPDES 

 3    permitting scheme for water transfers is likely to be burdensome and costly for 

 4    permittees, and may disrupt existing water transfer systems.  For instance, 

 5    several intervenor‐defendant water districts assert that it could cost an estimated 

 6    $4.2 billion to treat just the most significant water transfers in the Western United 

 7    States, and that obtaining an NPDES permit and complying with its conditions 

 8    could cost a single water provider hundreds of millions of dollars.  See Water 

 9    Districts Br. 21.  Similarly, intervenor‐defendant New York City submits that if it 

10    is not granted the permanent variances it has requested in its most recent permit 

11    application, it will be forced to construct an expensive water‐treatment plant, see 

12    NYC Br. 22‐23, 28‐30, 35‐37, 55‐56, and amicus curiae the State of California argues 

13    that requiring NPDES permits would put a significant financial and logistical 

14    strain on the California State Water Project, see State of California Amicus Br. 16.  

15    Further, amici curiae the American Farm Bureau Federation and Florida Farm 

16    Bureau Federation argue that the invalidation of the Water Transfers Rule would 

17    (i) throw the status of agricultural water‐flow plans into doubt, and (ii) require 

18    state water agencies to increase revenues to pay for permits for levies and dams, 



                                                   81 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    which they would likely accomplish by raising agricultural and property taxes, 

 2    and which in turn would raise farmersʹ costs and hurt their international 

 3    economic competitiveness.  See Farmer Amici Br. 2‐3.  The potential for such 

 4    disruptive results, if accurate, would provide further support for the EPAʹs 

 5    decision to interpret the statutory ambiguity at issue so as not to require NPDES 

 6    permits for water transfers.34 


 7                  Yet another consideration supporting the reasonableness of the Water 

 8    Transfers Rule is that several alternatives could regulate pollution in water 

 9    transfers even in the absence of an NPDES permitting scheme, including: 

10    nonpoint source programs;35 other federal statutes and regulations (like the Safe 

11    Drinking Water Act, 42 U.S.C. § 300f et seq., and the Surface Water Treatment 

12    Rule, 40 C.F.R. § 141.70 et seq.); the Federal Energy Regulatory Commissionʹs 

13    regulatory scheme for non‐federal hydropower dams; state permitting programs 

14    that have more stringent requirements than the NPDES program, see 33 U.S.C. 


                                                                  
           The district court made no findings of fact in the course of answering the purely 
          34

      legal question before it, and we express no view as to the likelihood that requiring 
      NPDES permits for water transfers would lead to the results identified above.  We note 
      only that concerns that such results might arise are plausible and could support the 
      EPAʹs interpretation of the Clean Water Act in the Water Transfers Rule. 
        35 Examples of nonpoint source programs are state water quality management plans 

      and total maximum daily loads (commonly called ʺTMDLsʺ).  See EPA Br. 30; EPA 
      Reply Br. 19‐20; NYC Br. 51‐53; Western States Br. 37‐38; Western Parties J. Reply 25‐28. 
                                                                                   82 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    § 1370(1); other state authorities and laws; interstate compacts; and international 

 2    treaties.36  The availability of these regulatory alternatives further points towards 

 3    the reasonableness of the EPAʹs interpretation of the Act in the Water Transfers 

 4    Rule. 


 5                  With respect to other state authorities and laws, the Act ʺrecognizes that 

 6    states retain the primary role in planning the development and use of land and 

 7    water resources, allocating quantities of water within their jurisdictions, and 

 8    regulating water pollution, as long as those state regulations are not less 

 9    stringent than the requirements set by the CWA.ʺ  Catskill II, 451 F.3d at 79 

10    (citations omitted).  To these ends, states can rely on statutory authorities at their 

11    disposal for regulating the potentially negative water quality impacts of water 

12    transfers.37  States can also enforce water quality standards through their 


                                                                  
           One example of such a treaty is the Boundary Waters Treaty of 1909, Treaty Between 
          36

      the United States and Great Britain Relating to Boundary Waters, and Questions Arising 
      Between the United States and Canada, Intʹl Joint Commʹn, art. IV (May 13, 1910), available 
      at http://www.ijc.org/en_/BWT (last visited July 18, 2016), archived at 
      https://perma.cc/M3F3‐NWLT.  See Western States Br. 46‐47. 
        37 For instance, the States and their agencies generally have broad authority to prevent 

      the pollution of the Statesʹ waters.  Coloradoʹs Water Quality Control Commission is 
      authorized to promulgate regulations providing for mandatory or prohibitory 
      precautionary measures concerning any activity that could cause the quality of any 
      state waters to be in violation of any water quality standard.  See, e.g., Colo. Rev. Stat. 
      §§ 25‐8‐205(1)(c), 25‐8‐503(5).  In addition, New Mexicoʹs State Engineer is authorized to 
      deny a water transfer permit if he or she finds that the transfer will be detrimental to the 
                                                                                   83 
       
                                                                                                    14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                          Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

1    certification authority under Section 401 of the Clean Water Act, which requires 

2    that applicants for federal licenses or permits obtain a state certification that any 

3    discharge of pollutants will comply with the water‐quality standards applicable 

4    to the receiving water body.  See 33 U.S.C. § 1341; S.D. Warren Co. v. Me. Bd. of 

5    Envtl. Prot., 547 U.S. 370, 386 (2006); PUD No. 1, 511 U.S. at 712. 


6                  States have still more regulatory tools at their disposal.  State agencies may 

7    be granted specific authority to address particular pollution or threats of 

8    pollution.  For example, in New York, the NYSDEC is authorized and directed to 

9    promulgate rules to protect the recreational uses—such as trout fishing and 
                                                                                                                                                                                                     
     Stateʹs public welfare (for example, by jeopardizing water quality).  See N.M. Stat. Ann. 
     § 72‐5‐23; Stokes v. Morgan, 680 P.2d 335, 341 (N.M. 1984) (suggesting that the State 
     Engineer could deny a permit to change the point of diversion and place of use of 
     groundwater rights where ʺintrusion of poor quality water could result in impairment 
     of existing rightsʺ).  In California, interbasin transfers are already subject to water 
     quality regulation separate from the federal NPDES permitting authority by Californiaʹs 
     State Water Resources Control Board and the Stateʹs regional water quality control 
     boards.  See Cal. Water Code §§ 1257‐58, 13263; Lake Madrone Water Dist. v. State Water 
     Res. Control Bd., 209 Cal.App.3d 163, 174, 256 Cal. Rptr. 894, 901 (1989) (noting that 
     California ʺmay enact more stringent controls on discharges than are required by the 
     [Clean Water Act]ʺ); United States v. State Water Res. Control Bd., 182 Cal. App. 3d 82, 
     127‐30, 149‐52, 227 Cal. Rptr. 161, 185‐87, 200‐02 (1986) (Californiaʹs State Water 
     Resources Control Board can reexamine previously issued water‐rights permits to 
     address newly discovered water‐quality matters).  And the State of New Yorkʹs 
     Department of Environmental Conservation (the ʺNYSDECʺ) enforces its own water 
     quality standards outside of the NPDES permitting program.  See, e.g., N.Y. Envtl. 
     Conserv. Law §§ 15‐0313(2) (the NYSDEC is authorized to modify water quality 
     standards and to reclassify the Stateʹs waters), 17‐0301 (the NYSDEC has authority to 
     classify waters and apply different standards of quality and purity to waters in different 
     classes), 17‐0501 (general prohibition on water pollution). 
                                                                                                 84 
      
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    canoeing—of waters affected by certain large reservoirs such as the Schoharie 

 2    Reservoir.  See N.Y. Envtl. Conserv. Law §§ 15‐0801, 15‐0805 (McKinney 2008).  

 3    And as discussed above, states likely can also bring common‐law nuisance suits 

 4    to enjoin and abate pollution.  See Intʹl Paper Co. v. Ouellette, 479 U.S. 481, 487 

 5    (1987) (the common law of the state in which the point source is located can 

 6    provide a basis for a legal challenge to an interstate discharge or transfer).  

 7    Lastly, although water transfers apparently do not often have interstate or 

 8    international effects, the States and the Federal Government can address any 

 9    such effects through interstate compacts or treaties,38 as well as Section 310 of the 

10    Clean Water Act, which authorizes an EPA‐initiated procedure for abating 

11    international pollution, 33 U.S.C. § 1320.  The existence of these available 

12    regulatory alternatives suggests that exempting water transfers from the NPDES 

13    permitting program would not necessarily defeat the fundamental water‐quality 

14    aims of the Clean Water Act, which further counsels in favor of the 

15    reasonableness of the Water Transfers Rule.  We need not now evaluate the 

16    effectiveness of such alternatives; we note only that their existence suggests that 

17    the Rule is reasonable. 



                                                                  
          38    See supra note 36. 
                                                                                   85 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1          The plaintiffs advance several other arguments against the reasonableness 

 2    of the Water Transfers Ruleʹs interpretation of the Clean Water Act.  Ultimately, 

 3    none persuades us that the Rule is an unreasonable interpretation of the Clean 

 4    Water Act. 


 5          The plaintiffs first argue, as we have noted, that the Water Transfers Rule 

 6    arises out of an unreasonable reading of the Act because it subverts the main 

 7    objective of the Clean Water Act, ʺto restore and maintain the chemical, physical, 

 8    and biological integrity of the Nationʹs waters,ʺ 33 U.S.C. § 1251(a), by allowing 

 9    ʺthe transfer of water from a heavily polluted, even toxic, water body to one that 

10    was pristine,ʺ Catskill II, 451 F.3d at 81.  While this is a powerful argument 

11    against the EPAʹs position, we are not convinced that it establishes that the Water 

12    Transfers Rule is an unreasonable interpretation of the Clean Water Act, which is 

13    ʺamong the most complexʺ of federal statutes and ʺbalances a welter of consistent 

14    and inconsistent goals.ʺ  Catskill I, 273 F.3d at 494.  Congressʹs overarching goal in 

15    passing the Act does not imply that the EPA could not accommodate some of the 

16    compromises and other policy concerns embedded in the statute in 

17    promulgating the Water Transfers Rule. 




                                                   86 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1          Some plaintiffs also argue that the EPAʹs interpretation of Section 402 

 2    contained in the Water Transfers Rule is unreasonable in light of the EPAʹs 

 3    interpretation of Section 404.  They point out that the EPA has interpreted the 

 4    phrase ʺdischarge of dredged . . . material into the navigable watersʺ from 

 5    Section 404 to require a permit when dredged material is moved from one 

 6    location to another within the same water body, regardless of whether the 

 7    dredged material is ever removed from the water.  See 33 U.S.C. § 1344(a); 40 

 8    C.F.R. § 232.2.  They argue that if moving dredged material from one part of a 

 9    water body to another part of that same water body is an ʺaddition . . . into . . . 

10    the waters of the United States,ʺ see 40 C.F.R. § 232.2, then it is unreasonable to 

11    say that the movement of heavily polluted water from one water body into a 

12    pristine water body is not also an ʺadditionʺ to ʺwatersʺ that would require an 

13    NPDES permit. 


14          But Section 404 contains different language that suggests that a different 

15    interpretation of the term ʺadditionʺ is appropriate in analyzing that section.  

16    Section 404 concerns ʺdredged material,ʺ which, as the EPA pointed out in the 

17    Water Transfers Rule, ʺby its very nature comes from a waterbody.ʺ  73 Fed. Reg. 

18    at 33,703.  As the Fifth Circuit has observed, in the context of Section 404, one 


                                                   87 
       
                                                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    cannot reasonably interpret the phrase ʺaddition . . . into . . . the waters of the 

 2    United Statesʺ to refer only to the addition of dredged material from the ʺoutside 

 3    worldʺ —that is, from outside the ʺwaters of the United Statesʺ—because the 

 4    dredged material comes from within the waters of the United States itself.  See 

 5    Avoyelles Sportsmenʹs League, Inc. v. Marsh, 715 F.2d 897, 924 n.43 (5th Cir. 1983).  

 6    Interpreting Section 404 so as not to require permits for dredged material already 

 7    present in ʺthe waters of the United Statesʺ would effectively mean that dredged 

 8    material would never be subject to Section 404 permitting, eviscerating Congressʹs 

 9    intent to establish a dredge‐and‐fill permitting system.  By contrast, Section 402 

10    concerns a much broader class of pollutants than Section 404, and the Water 

11    Transfers Ruleʹs interpretation of Section 402 would not require the dismantling 

12    of existing NPDES permitting programs.  The EPA can therefore reasonably 

13    interpret what constitutes an ʺadditionʺ into ʺthe waters of the United Statesʺ 

14    differently under each provision.39 


                                                                  
          In any event, there is no requirement that the same term used in different provisions 
          39

      of the same statute be interpreted identically.  Envtl. Def. v. Duke Energy Corp., 549 U.S. 
      561, 574‐76 (2007).  Indeed, ʺ[i]t is not impermissible under Chevron for an agency to 
      interpret [the same] imprecise term differently in two separate sections of a statute 
      which have different purposes.ʺ  Abbott Labs. v. Young, 920 F.2d 984, 987 (D.C. Cir. 1990), 
      cert. denied sub nom. Abbott Labs. v. Kessler, 502 U.S. 819 (1991); see also Aquarius Marine 
      Co. v. Peña, 64 F.3d 82, 88 (2d Cir. 1995) (an agency has ʺdiscretion to undertake 
      independent interpretations of the same term in different statutesʺ). 
                                                                                   88 
       
                                                                14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                      Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1          Finally, we think that the plaintiffsʹ reliance on Clark v. Martinez, 543 U.S. 

 2    371, 386‐87 (2005), and Sorenson v. Secʹy of the Treasury of U.S., 475 U.S. 851, 860 

 3    (1986), is misplaced.  In Clark, the Supreme Court cautioned against ʺthe 

 4    dangerous principle that judges can give the same statutory text different 

 5    meanings in different cases.ʺ  Clark, 543 U.S. at 386.  But that cautionary 

 6    statement referred to an interpretation of a specific subsection of the Immigration 

 7    and Nationality Act that would give a phrase one meaning when applied to the 

 8    first of three categories of aliens, and another meaning when applied to the 

 9    second of those categories.  See id. at 377‐78, 386.  It does not follow that an 

10    agency cannot interpret similar, ambiguous statutory language in one section of 

11    a statute differently than similar language contained in another, entirely distinct 

12    section.  In Sorenson, the Supreme Court noted in dicta that there is a presumption 

13    that ʺidentical words used in different parts of the same act are intended to have 

14    the same meaning,ʺ 475 U.S. at 860 (quoting Helvering v. Stockholms Enskilda Bank, 

15    293 U.S. 84, 87 (1934)).  But this is no more than a presumption.  It can be 

16    rebutted by evidence that Congress intended the words to be interpreted 

17    differently in each section, or to leave a gap for the agency to fill.  See Duke, 549 

18    U.S. at 575‐76 (ʺThere is, then, no effectively irrebuttable presumption that the 



                                                    89 
       
                                                               14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                     Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

 1    same defined term in different provisions of the same statute must be interpreted 

 2    identically.ʺ (internal quotation marks omitted)).  Here, there is evidence that 

 3    Congress gave the EPA the discretion to interpret the terms ʺadditionʺ and the 

 4    broader phrases ʺaddition . . . to navigable watersʺ (Section 402) and ʺaddition . . . 

 5    into . . . the waters of the United Statesʺ (40 C.F.R. § 232.2, defining ʺdischarge of 

 6    dredged materialʺ in Section 404) differently. 


 7                                         *        *        * 


 8          In sum, the Water Transfers Ruleʹs interpretation of the Clean Water Act—

 9    which exempts water transfers from the NPDES permitting program—is 

10    supported by several reasonable arguments.  The EPAʹs interpretation need not 

11    be the ʺonly possible interpretation,ʺ nor need it be ʺthe interpretation deemed 

12    most reasonable.ʺ  Entergy, 556 U.S. at 218 (emphasis in original).  And even 

13    though, as we note yet again, we might conclude that it is not the interpretation 

14    that would most effectively further the Clean Water Actʹs principal focus on 

15    water quality, it is reasonable nonetheless.  Indeed, in light of the potentially 

16    serious and disruptive practical consequences of requiring NPDES permits for 

17    water transfers, the EPAʹs interpretation here involves the kind of ʺdifficult 

18    policy choices that agencies are better equipped to make than courts.ʺ  Brand X, 


                                                   90 
       
                                                             14‐1823, 14‐1909, 14‐1991, 14‐1997, 14‐2003 
                                   Catskill Mountains Chapter of Trout Unlimited, Inc. v. EPA (Catskill III) 

1    545 U.S. at 980.  Because the Water Transfers Rule is a reasonable construction of 

2    the Clean Water Act supported by a reasoned explanation, it survives deferential 

3    review under Chevron, and the district courtʹs decision must therefore be 

4    reversed. 


5                                     CONCLUSION 
6          For the foregoing reasons, we defer under Chevron to the EPAʹs 

7    interpretation of the Clean Water Act in the Water Transfers Rule.  Accordingly, 

8    we reverse the judgment of the district court and reinstate the challenged rule. 




                                                 91 
      
 

CHIN, Circuit Judge, dissenting: 

             I respectfully dissent. 

             The Clean Water Act (the ʺActʺ) prohibits the ʺdischarge of any 

pollutant by any personʺ from ʺany point sourceʺ to ʺnavigable watersʺ of the 

United States, without a permit.  33 U.S.C. §§ 1311(a), 1362(12)(A).  The question 

presented is whether a transfer of water containing pollutants from one body of 

water to another ‐‐ say, in upstate New York, from the more‐polluted Schoharie 

Reservoir through the Shandaken Tunnel to the less‐polluted Esopus Creek ‐‐ is 

subject to these provisions.   

             The United States Environmental Protection Agency (ʺEPAʺ) takes 

the position that such a transfer is not covered, on what has been called the 

ʺunitary watersʺ theory ‐‐ all water bodies in the United States, that is, all lakes, 

rivers, streams, etc., constitute a single unit, and therefore the transfer of water 

from a pollutant‐laden water body to a pristine one is not an ʺadditionʺ of 

pollutants to the ʺnavigable watersʺ of the United States because the pollutants 

are already present in the overall single unit.  Consequently, in a rule adopted in 

2008 (the ʺWater Transfers Ruleʺ), EPA determined that water transfers from one 

water body to another, without intervening industrial, municipal, or commercial 




 
                                                                                           


activity, were excluded from the permitting requirements of the National 

Pollutant Discharge Elimination System (ʺNPDESʺ), even if dirty water was 

transferred from a polluted water body to a clean one.  The majority holds that 

the Water Transfers Rule is a reasonable interpretation of the Act.  I disagree.   

             As the majority notes, we evaluate EPAʹs interpretation of the Act 

under the two‐step framework of Chevron, U.S.A., Inc. v. NRDC, 467 U.S. 837 

(1984).  At step one, we consider whether Congress has ʺunambiguously 

expressedʺ its intent.  Riverkeeper Inc. v. EPA, 358 F.3d 174, 184 (2d Cir. 2004).  If 

so, we ʺmust give effect to the unambiguously expressed intent of Congress.ʺ  

Chevron, 467 U.S. at 842‐43.  If the statute is ʺsilent or ambiguous,ʺ however, we 

turn to step two and determine ʺʹwhether the agencyʹs answer is based on a 

permissible construction of the statute,ʹ which is to say, one that is ʹreasonable,ʹ 

not ʹarbitrary, capricious, or manifestly contrary to the statute.ʹʺ  Riverkeeper, 358 

F.3d at 184 (quoting Chevron, 467 U.S. at 843‐44). 

             I would affirm the district courtʹs decision to vacate the Water 

Transfers Rule.  First, I would hold at Chevron step one that the plain language 

and structure of the Act is unambiguous and clearly expresses Congressʹs intent 

to prohibit the transfer of polluted water from one water body to another distinct 



                                           2 
              
                                                                                                    


water body without a permit.  In my view, Congress did not intend to give a pass 

to interbasin transfers of dirty water, and excluding such transfers from 

permitting requirements is incompatible with the goal of the Act to protect our 

waters.1  Second, prior decisions of this Court and the Supreme Court make clear 

that the unitary waters theory is inconsistent with the plain and ordinary 

meaning of the text of the Act and its purpose.  Third, even assuming there is any 

ambiguity, I would hold at Chevron step two that the Water Transfers Rule is an 

unreasonable, arbitrary, and capricious interpretation of the Act.  Accordingly, I 

dissent. 

                                                               I 

              I begin with the language of the Act, its structure, and its purpose. 

A.     The Statutory Language 

              The Act provides that ʺthe discharge of any pollutant by any person 

shall be unlawful,ʺ 33 U.S.C. § 1311(a), except to the extent allowed by other 



                                                            
1       The term ʺinterbasin transferʺ refers to an artificial or man‐made conveyance of 
water between two distinct water bodies that would not otherwise be connected.  See 
Catskill Mountains Chapter of Trout Unlimited, Inc. v. City of N.Y., 273 F.3d 481, 489‐93 (2d 
Cir. 2001) (ʺCatskill Iʺ); see also 40 C.F.R. § 122.3(i) (ʺwater transferʺ is ʺan activity that 
conveys or connects waters of the United States without subjecting the transferred 
water to intervening industrial, municipal, or commercial useʺ). 

                                                               3 
               
                                                                                          


provisions, including, for example, those provisions establishing the NPDES 

permit program, 33 U.S.C. § 1342. 

             The Act defines ʺdischarge of a pollutantʺ to include ʺany addition of 

any pollutant to navigable waters from any point source.ʺ  33 U.S.C. 

§ 1362(12)(A) (emphasis added).  It defines ʺpollutantʺ to include solid, industrial, 

agricultural, and biological waste.  Id. § 1362(6) (emphasis added).  It defines 

ʺnavigable watersʺ as ʺthe waters of the United States, including the territorial 

seas.ʺ  Id. § 1362(7) (emphasis added).  And it defines a ʺpoint sourceʺ as ʺany 

discernible, confined and discrete conveyance, including but not limited to any 

pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling 

stock, concentrated animal feeding operation, or vessel or other floating craft, 

from which pollutants are or may be discharged.ʺ  Id. § 1362(14) (emphasis 

added).  The Act does not define the word ʺaddition.ʺ   

             In my view, the plain language of the Act makes clear that the 

permitting requirements apply to water transfers from one distinct body of water 

through a conveyance to another.  As noted, the Act prohibits ʺany addition of 

any pollutant to navigable waters from any point source.ʺ  Id. § 1362(12)(A).  The 

transfer of contaminated water from a more‐polluted water body through a 



                                           4 
              
                                                                                         


conveyance, such as a tunnel, to a distinct, less‐polluted water body is the 

ʺadditionʺ of a pollutant (contained in the contaminated water) to ʺnavigable 

watersʺ (the less‐polluted water body) from a ʺpoint sourceʺ (the conveyance).  In 

the context of this case, as we held in Catskill I: 

             Here, water is artificially diverted from its natural 
             course and travels several miles from the [Schoharie] 
             Reservoir through Shandaken Tunnel to Esopus Creek, 
             a body of water utterly unrelated in any relevant sense 
             to the Schoharie Reservoir and its watershed.  No one 
             can reasonably argue that the water in the Reservoir 
             and the Esopus are in any sense the ʺsame,ʺ such that 
             ʺadditionʺ of one to the other is a logical impossibility.  
             When the water and the suspended sentiment therein 
             passes from the Tunnel into the Creek, an ʺadditionʺ of 
             a ʺpollutantʺ from a ʺpoint sourceʺ has been made to a 
             ʺnavigable water,ʺ and the terms of the statute are 
             satisfied.   

273 F.3d at 492. 

             EPA contends that such a transfer of contaminated water, from a 

polluted body of water to a distinct and pristine one, is not an ʺadditionʺ because 

all the waters of the United States are to be ʺconsidered collectively,ʺ EPA Br. at 

2, that is, because the polluted and pristine bodies of water are both part of the 

waters of the United States and all the waters of the United States are considered 

to be one unit, the transfer of pollutants from one part of the unit to another part 

is not an ʺaddition.ʺ  I do not believe the words of the Act can be so interpreted.  
                                            5 
              
                                                                                        


The critical words for our purposes are ʺadditionʺ and ʺnavigable waters.ʺ  I take 

them in reverse order. 

      1.     ʺNavigable Watersʺ 

             EPAʹs position ‐‐ accepted by the majority ‐‐ requires us to add 

words to the Act, as we must construe ʺnavigable watersʺ to mean ʺall the 

navigable waters of the United States, considered collectively.ʺ  Contra Dean v. 

United States, 556 U.S. 568, 572 (2009) (courts must ʺordinarily resist reading 

words or elements into a statute that do not appear on its faceʺ) (quoting Bates v. 

United States, 522 U.S. 23, 29 (1997)). 

             EPA also argues that if Congress had intended the NPDES 

permitting requirements to apply to individual water bodies, it would have 

inserted the word ʺanyʺ before ʺnavigable waters.ʺ  See 33 U.S.C. § 1362(12)(A) 

(ʺany addition of any pollutant to navigable waters from any point sourceʺ).  This 

interpretation is flawed, for the use of the plural ʺwatersʺ obviates the need for 

the word ʺany.ʺ  The use of the plural ʺwatersʺ indicates that Congress was 

referring to individual water bodies, not one collective water body.  The 

Supreme Court addressed this precise issue in its discussion of ʺthe waters of the 

United Statesʺ in Rapanos v. United States.  There the Court considered the issue of 



                                           6 
              
                                                                                           


whether § 1362(7)ʹs definition of ʺnavigable watersʺ meant ʺwaters of the United 

States,ʺ and the Court squarely held that ʺwatersʺ referred to ʺindividual bodies,ʺ 

not one collective body: 

             But ʺthe waters of the United Statesʺ is something else.  
             The use of the definite article (ʺtheʺ) and the plural 
             number (ʺwatersʺ) shows plainly that § 1362(7) does not 
             refer to water in general.  In this form, ʺthe watersʺ refers 
             more narrowly to water ʺ[a]s found in streams and 
             bodies forming geographical features such as oceans, 
             rivers, [and] lakes,ʺ or the flowing or moving masses, as 
             of waves or floods, making up such streams or bodies.ʺ  
             Websterʹs New International Dictionary 2882.   
              
547 U.S. 715, 732 (2006) (alterations in original) (emphases added).  Hence, the 

Supreme Court concluded the plural form ʺwatersʺ does not refer to ʺwater in 

general,ʺ but to water bodies such as streams, lakes and ponds.2  


                                                           
2        The majority writes that the Supreme Courtʹs holding in Rapanos ʺdoes not 
compel the conclusion that the statutory phrase ʹnavigable watersʹ is unambiguous 
because that phrase, unlike the phrase in Rapanos, is not limited by a definite article.ʺ  
Op. at 44, n.24.  While Rapanos may not ʺcompelʺ that conclusion, it certainly supports 
it.  In Rapanos, the Supreme Court was interpreting the same definition of ʺnavigable 
watersʺ in operation here, § 1362(7), which defines ʺnavigable watersʺ as ʺthe waters of 
the United States.ʺ  The lack of the word ʺtheʺ before ʺnavigable watersʺ in § 1362(12)(A) 
hardly negates the Supreme Courtʹs holding that the definition of ʺnavigable watersʺ as 
found in § 1362(7) does not refer to water in general, but water bodies.  Moreover, the 
existence or non‐existence of a definite article before a noun, on its own, has no bearing 
on the plural or singular nature of a noun.  ʺTheʺ can be used to refer to a particular 
person or thing or a group.  See Bryan A. Garner, Garnerʹs Modern American Usage: The 
Authority on Grammar, Usage and Style, 883 (3rd Ed. 2009) (ʺThe definite article can be 
              
                                                              7 
              
                                                                                            


              As the majority acknowledges, the Act contains multiple provisions 

suggesting that the term ʺnavigable watersʺ refers to multiple water bodies, not 

one national collective water body.  Op. at 43 (citing 33 U.S.C. §§ 1313(c)(2)(A), 

(c)(4), 1313(d)(1)(B), 1314(2), 1314(f)(2)(F), 1314(l)(1)(A)‐(B), 1342)).3  Likewise, 

EPAʹs own regulations suggest that ʺnavigable watersʺ refers to individual water 

bodies.  For example, 40 C.F.R. § 122.45(g)(4) regulates intake credits.  As the 

Supreme Court has observed, this regulation is incompatible with the ʺunitary 

watersʺ theory:  

              The ʺunitary watersʺ approach could also conflict with 
              current NPDES regulations.  For example, 40 C.F.R. 
              § 122.45(g)(4)(2003) allows an industrial water user to 
              obtain ʺintake creditʺ for pollutants present in the water 
              that it withdraws from navigable waters.  When the 
              permit holder discharges the water after use, it does not 
              have to remove pollutants that were in the water before 

                                                            
used to refer to a group  or, in some circumstances, a plural .ʺ). 
3      There are additional sections in which the term ʺnavigable watersʺ clearly refers 
to individual water bodies.  See, e.g., 33 U.S.C. §§ 1341 (requiring any applicant for 
federal license or permit ʺto conduct any activity, including but not limited to, the 
construction or operation of facilities which may result in any discharge in the 
navigable watersʺ to obtain a state certification that any discharge of pollutants will 
comply with the receiving water bodyʹs water‐quality standard), 1344(a) (requiring 
permits for ʺ[d]ischarge into navigable waters at specified disposal sitesʺ by establishing 
a separate permit program for discharges of ʺdredged or fill material,ʺ which by 
definition come from water bodies); see also 33 U.S.C. §§ 1313(a), (d)(1)(A), 1313(e)(4), 
1314(l)(1), (b)(1), (d)(2)(D), (h)(9), (h)(11)(B). 

                                                               8 
               
                                                                                          


             it was withdrawn.  There is a caveat, however: EPA 
             extends such credit ʺonly if the discharger demonstrates 
             that the intake water is drawn from the same body of 
             water into which the discharge is made.ʺ  The NPDES 
             program thus appears to address the movement of 
             pollutants among water bodies, at least at times.   
 
S. Fla. Water Mgmt. Dist. v. Miccosukee Tribe, 541 U.S. 95, 107‐08 (2004).  In all of 

these instances, the phrase ʺnavigable watersʺ refers to individual water bodies 

and not one collective national water body.  Indeed, neither the majority nor the 

parties have identified a single provision in the Act where ʺnavigable watersʺ 

refers to the waters of the United States as a unitary whole. 

      2.     ʺAdditionʺ 

             EPAʹs interpretation also requires us to twist the meaning of the 

word ʺaddition.ʺ  Because the word ʺadditionʺ is not defined in the Act, we 

consider its common meaning.  See S.D. Warren Co. v. Me. Bd. of Environ. Prot., 547 

U.S. 370, 376 (2006)  (in considering the definition of ʺdischargeʺ in 33 U.S.C. 

§ 1362(12), noting that where a word is ʺneither defined in the statute nor a term 

of art, we are left to construe it ʹin accordance with its ordinary or natural 

meaningʹʺ (citing FDIC v. Meyer, 510 U.S. 471, 476 (1994))); see also Perrin v. United 

States, 444 U.S. 37, 42 (1979) (words should be interpreted according to their 

ʺordinary, contemporary, common meaningʺ).   

                                           9 
              
                                                                                           


             The ordinary meaning of ʺadditionʺ is ʺthe result of adding: 

anything added: increase, augmentation.ʺ Websterʹs Third New International 

Dictionary of the English Language Unabridged 24 (1968); see also Websterʹs New 

World Dictionary of the American Language 16 (2d College ed. 1970 and 1972) (ʺa 

joining of a thing to another thingʺ).  Transferring water containing pollutants 

from a polluted water body to a clean water body is ʺaddingʺ something to the 

latter; there is an ʺadditionʺ ‐‐ an increase in the number of pollutants in the 

second water body.  In this context, ʺadditionʺ means adding a pollutant to 

ʺnavigable watersʺ when that pollutant would not otherwise have been in those 

ʺnavigable waters.ʺ  Words should be given their ʺcontextually appropriate 

ordinary meaning,ʺ Antonin Scalia & Bryan A. Garner, Reading Law: The 

Interpretation of Legal Texts 70 (2012), and the context here is a statute intended to 

eliminate water pollution discharges.  See Catskill I, 273 F.3d at 486.  That context 

makes clear that the word ʺadditionʺ encompasses an increase in pollution 

caused by an interbasin transfer of water. 

             The plain words of the statute thus make clear that Congress did not 

intend to except water transfers from §§ 1311 and 1362 of the Act. 




                                          10 
              
                                                                                         


B.    The Structure of the Act 

             Congressʹs intent to require a permit for interbasin water transfers is 

even clearer when we consider the statutory language in light of the Actʹs 

structure.  In determining whether Congress has spoken to the precise question 

at issue, we consider the words of the statute in ʺtheir context and with a view to 

their place in the overall statutory scheme,ʺ FDA v. Brown & Williamson Tobacco 

Corp., 529 U.S. 120, 132 (2000), because ʺthe meaning ‐‐ or ambiguity ‐‐ of certain 

words or phrases may only become evident when placed in context,ʺ King v. 

Burwell, 135 S. Ct. 2480, 2489 (2015) (citing Brown & Williamson, 529 U.S. at 133); 

see also Util. Air Regulatory Grp. v. EPA, 134 S. Ct. 2427, 2442 (2014) (ʺreasonable 

statutory interpretation must account for both ʹthe specific context in which  . . . 

language is usedʹ and ʹthe broader context of the statute as a wholeʹʺ (citations 

omitted)); Davis v. Mich. Depʹt of Treasury, 489 U.S. 803, 809 (1989) (a 

ʺfundamental canon of statutory constructionʺ is ʺthat the words of a statute 

must be read in their context and with a view to their place in the overall 

statutory schemeʺ).   

             Here, EPAʹs ʺunitary watersʺ theory, when considered in the context 

of other provisions of the Act, contravenes Congressʹs unambiguous intent to 



                                          11 
              
                                                                                         


subject interbasin transfers to permitting requirements and is therefore 

unreasonable.  See King, 135 S. Ct. at 2489 (a ʺprovision that may seem ambiguous 

in isolation is often clarified by the remainder of the statutory scheme . . . because 

only one of the permissible meanings produces a substantive effect that is 

compatible with the rest of the lawʺ (citing United Sav. Assʹn of Tex. v. Timbers of 

Inwood Forest Assocs., Ltd., 484 U.S. 365, 371 (1988))).   

             First, the Water Transfers Rule creates an exemption to permitting 

requirements, in violation of the canon expressio unius est exclusio alterius, which 

cautions against finding implied exceptions where Congress has created explicit 

ones.  Section 1311(a) of the Act prohibits ʺ[t]he discharge of any pollutant by any 

person.ʺ  33 U.S.C. § 1311(a).  The Supreme Court has held that ʺevery point 

source dischargeʺ is covered by the Act:   

             Congressʹ intent in enacting the [1972] Amendments [to 
             the Federal Water Pollution Control Act] was clearly to 
             establish an all‐encompassing program of water 
             pollution regulation. Every point source discharge is 
             prohibited unless covered by a permit, which directly 
             subjects the discharger to the administrative apparatus 
             established by Congress to achieve its goals.  The ʺmajor 
             purposeʺ of the Amendments was clearly to ʺestablish a 
             comprehensive long‐range policy for the elimination of 
             water pollution.ʺ  S. Rep. No. 92‐414, at 95, 2 Leg. Hist. 
             1511 (emphasis supplied).  No Congressmanʹs remarks 



                                           12 
              
                                                                                         


             on the legislation were complete without reference to 
             the ʺcomprehensiveʺ nature of the Amendments. 
              
See City of Milwaukee v. Illinois, 451 U.S. 304, 318 (1981).   

             Congress created specific exceptions to the prohibition on the 

discharge of pollutants, as § 1311(a) bans such discharges ʺ[e]xcept as in 

compliance with this section and sections 1312, 1316, 1317, 1328, 1342, and 1344.ʺ  

33 U.S.C. § 1311(a).  These include specific exemptions to the NPDES permitting 

requirements for, e.g., return flows from irrigated agriculture, 33 U.S.C. 

§ 1342(l)(1), stormwater runoff, 33 U.S.C. § 1342(l)(2), and discharging dredged 

or fill material into navigable waters, 33 U.S.C. § 1344(a).  Congress did not create 

an exception for interbasin water transfers. 

             It is well‐settled that when exceptions are explicitly enumerated, 

courts should not infer additional exceptions.  See Hillman v. Maretta, 133 S. Ct. 

1943, 1953 (2013) (ʺWhere Congress explicitly enumerates certain exceptions to a 

general prohibition, additional exceptions are not to be implied, in the absence of 

evidence of contrary legislative intent.ʺ (citing Andrus v. Glover Constr., Co., 446 

U.S. 608,  616‐617 (1980))).  This prohibition against implying exceptions has been 

applied to the Actʹs permitting requirements.  See NRDC v. Costle, 568 F.2d 1369, 

1377 (D.C. Cir. 1977) (ʺThe wording of the statute, legislative history and 

                                          13 
              
                                                                                       


precedents are clear: the EPA Administrator does not have authority to except 

categories of point sources from the permit requirements of § [1342]ʺ); Nw. Envir. 

Advocates v. EPA, 537 F.3d 1006, 1021‐22 (9th Cir. 2008) (EPA may not ʺexempt 

certain categories of discharge from the permitting requirementʺ); N. Plains Res. 

Council v. Fidelity Exploration & Dev. Co., 325 F.3d 1155, 1164 (9th Cir. 2003) (ʺOnly 

Congress may amend the CWA to create exemptions from regulation.ʺ).  

Defendantsʹ position that all water transfers between water bodies are exempt 

from § 1342 permitting requirements is a substantial exemption that Congress 

did not create.   

              Second, the Act also sets forth a specific plan for individual water 

bodies.  The Act requires States to establish water‐quality standards for each 

distinct water body within its borders.  See 33 U.S.C. § 1313(c)(1), (2)(A).  To 

establish water‐quality standards, a State must designate a use for every 

waterway and establish criteria for ʺthe amounts of pollutants that may be 

present in [those] water bodies without impairingʺ their uses.  Upper Blackstone 

Water Pollution Abatement Dist. v. EPA, 690 F.3d 9, 14 (1st Cir. 2012) (citing 33 

U.S.C. § 1313(c)(2)(A)).  The NPDES permit program is ʺthe primary meansʺ by 

which the Act seeks to achieve its water‐protection goals.  Arkansas v. Oklahoma, 



                                          14 
               
                                                                                       


503 U.S. 91, 101‐02 (1992).  The NPDES program covers all ʺpoint sources,ʺ 

including ʺany pipe, ditch, channel, [or] tunnel,ʺ 33 U.S.C. § 1362(14), and a 

broad range of pollutants, including chemicals, biological materials, rock, and 

sand, id. § 1362(6). 

             This carefully designed plan to fight water pollution would be 

severely undermined by an EPA‐created exception for water transfers.  A Stateʹs 

efforts to control water‐quality standards in its individual lakes, rivers, and 

streams would be disrupted if contaminated water could be transferred from a 

polluted water body to a pristine one without a NPDES permit.  It is hard to 

imagine that Congress could have intended such a broad and potentially 

devastating exception.  Indeed, exempting water transfers from the NPDES 

program would undermine the ability of downstream States to protect 

themselves from the pollution generated by upstream States.  The NPDES 

program provides a procedure for resolving disputes between States over 

discharges.  See Upper Blackstone Water Pollution Abatement Dist., 690 F.3d at 15 

(citing City of Milwaukee, 451 U.S. at 325‐26).  When a State applies for a permit 

that may affect the water quality of a downstream State, EPA must notify the 

applying State and the downstream State.  If the downstream State determines 



                                         15 
               
                                                                                             


that the discharge ʺwill violate its water quality standards, it may submit its 

objections and request a public hearing.ʺ  Id.  If water transfers are exempt from 

NPDES requirements, the ability of downstream States to protect themselves 

from upstream states sending their pollution across the border will be severely 

curtailed.4   

                 The City and certain of the States argue that subjecting water 

transfers to permitting requirements will be extremely burdensome.  As we have 

repeatedly recognized, however, there is ample flexibility in the NPDES 

permitting process to address dischargersʹ concerns.  See Catskill Mountains v. 

EPA, 451 F.3d 77, 85‐86 (2d Cir. 2006) (ʺCatskill IIʺ); see also Nw. Envtl., 537 F.3d at 

1010 (ʺObtaining a permit under the CWA need not be an onerous process.ʺ).  


                                                               
4       Downstream states would have to resort to common law nuisance suits in the 
courts of the polluting state, instead of addressing permit violations with EPA.  As the 
district court points out, ʺEPA never explains how states, post Water Transfers Rule, can 
address interstate pollution effects ʹthrough their WQS [water quality standards] and 
TMDL [total maximum daily loads] programsʹ or ʹpursuant to state authorities 
preserved by section 510,ʹ given that states do not have authority to require other states 
to adhere to effluent limitations or state‐based regulations.  See Intʹl Paper Co. v. 
Ouellette, 479 U.S. 481, 490 (1987).ʺ  Catskill Mountains Chapter of Trout Unlimited v. U.S. 
E.P.A., 8 F. Supp. 3d 500, 552 (2014).  Indeed, at oral argument before the district court, 
counsel for the State of Colorado conceded that a downstream Stateʹs only remedy for 
interstate pollution of this sort is a common‐law nuisance suit and ʺdrink[ing] dirty 
water until this case makes its way up to the courts.ʺ  Id. at 553.  This cannot be what 
Congress intended. 

                                                                  16 
                  
                                                                                            


The draft permit issued in this case allows for variable turbidity level restrictions 

by season and exemptions from the limitations in times of drought to remedy 

emergency threats or threats to public health or safety.  Catskill II, 451 F.3d at 86.  

Point source operators can also seek a variance from limits.  See 40 C.F.R. 

§ 125.3(b).   

                 In addition, much of the concern over water transfers involved 

agricultural use, but water diversions from a ʺnavigable waterʺ for agricultural 

use direct water away from a ʺnavigable water,ʺ and thus do not trigger the need 

for a § 402 permit.  Waters returning to a ʺnavigable waterʺ which are 

ʺagricultural stormwater dischargesʺ and ʺreturn flows from irrigated 

agricultureʺ are specifically exempted from the statutory definition of ʺpoint 

source.ʺ  33 U.S.C. § 1362(14); see also 33 U.S.C. § 1342(l) (exempting ʺdischarges 

composed entirely of return flows from irrigated agricultureʺ from permitting 

requirements).  Thus, the catastrophic results of applying NPDES permits to 

water transfers bemoaned by appellants are exaggerated.5   



                                                               
5      In addition, general permits can be issued to ʺan entire class of hypothetical 
dischargers in a given geographic region,ʺ and thus covered discharges can commence 
automatically without an individualized application process.  Nw. Envtl., 537 F.3d at 
1011 (citations omitted); see 40 C.F.R. § 122.28. 

                                                                  17 
                  
                                                                                          


              Third, as discussed above, Congress used the phrase ʺnavigable 

watersʺ to refer to individual water bodies in numerous provisions of the Act.  

Another well‐settled rule of statutory interpretation holds that the same words in 

a statute bear the same meaning.  See Sullivan v. Stroop, 496 U.S. 478, 483 (1990) 

(ʺthe ʹnormal rule of statutory construction [is] that identical words used in 

different parts of the same act are intended to have the same meaning.ʹʺ (internal 

citations omitted)); Prus v. Holder, 660 F.3d 144, 147 (2d Cir. 2011) (ʺthe normal 

rule of statutory construction [is] that identical words used in different parts of 

the same act are intended to have the same meaningʺ).  When the Act is read as a 

whole, it is clear that Congress did not intend the phrase ʺnavigable watersʺ to be 

interpreted as a single water body because that interpretation is ʺinconsisten[t] 

with the design and structure of the statute as a whole.ʺ  Utility Air, 134 S. Ct. at 

2442; see also Scalia & Garner, Reading Law 63 (ʺA textually permissible 

interpretation that furthers rather than obstructs the documentʹs purpose should 

be favored.ʺ).   

              Accordingly, in my opinion, the structure and context of the Act 

show clearly that Congress did not intend to exempt water transfers from the 

permitting requirements. 



                                          18 
               
                                                                                          


C.    The Purpose of the Act 

             The Act was passed in 1972 to address environmental harms caused 

by the discharge of pollutants into water bodies.  As the Act itself explains, its 

purpose was to ʺrestore and maintain the chemical, physical, and biological 

integrity of the Nationʹs waters.ʺ  33 U.S.C. § 1251(a); accord Miccosukee, 541 U.S. 

at 102; Waterkeeper All., Inc. v. EPA, 399 F.3d 486, 490‐91 (2d Cir. 2005); see also 

Catskill I, 273 F.3d at 486 (ʺ[T]he Act contains the lofty goal of eliminating water 

pollution discharges altogether.ʺ).   

             The Water Transfers Rule is simply inconsistent with the purpose of 

the Act and undermines the NPDES permit program.  It creates a broad 

exemption that will manifestly interfere with Congressʹs desire to eliminate 

water pollution discharges.  As the majority acknowledges, water transfers are a 

real concern.  Artificial transfers of contaminated water present substantial risks 

to water quality, the environment, the economy, and public health.  If interbasin 

transfers are not regulated, there is a substantial risk that industrial waste, toxic 

algae, invasive species, and human and animal contaminants will flow from one 

water body to another.  Accepting the argument that water transfers are not 

covered by the Act on the theory that pollutants are not being added but merely 



                                           19 
              
                                                                                            


moved around surely undermines Congressʹs intent to restore and maintain the 

integrity of our waters.  See Robert A. Katzmann, Judging Statutes 31 (2014) (ʺThe 

task of the judge is to make sense of legislation in a way that is faithful to 

Congressʹs purposes.ʺ). 

             In sum, based on the plain words of §§ 1311 and 1362, the structure 

and design of the Act, and its overall purpose, I would hold that Congress has 

ʺunambiguously expressedʺ its intent to subject water transfers to the Actʹs 

permitting requirements. 

                                           II 

             As the majority notes, our Court has twice interpreted these precise 

provisions of the Act as applied to these very facts.  See Catskill I, 273 F.3d 484‐85; 

Catskill II, 451 F.3d at 79‐80.  The decisions are not controlling, however, because 

EPA had not yet adopted the Water Transfers Rule and we conducted our review 

under a different deference standard.  See Catskill I, 273 F.3d at 490 (ʺIf the EPAʹs 

position had been adopted in a rulemaking or other formal proceeding, [Chevron] 

deference might be appropriate.ʺ (emphasis added)); Catskill II, 451 F.3d at 82 

(ʺThe City concedes that this EPA interpretation is not entitled to Chevron 

deference.ʺ).  Nonetheless, the two decisions are particularly helpful to the 



                                          20 
              
                                                                                            


analysis at hand.  Similarly, Supreme Court decisions have also suggested that 

EPAʹs unitary waters theory is inconsistent with the plain wording of the Act. 

A.     Catskill I and II 

              In Catskill I and II, we conducted our inquiry under Skidmore v. Swift 

& Co., 323 U.S. 134 (1944), and United States v. Mead Corp., 533 U.S. 218 (2001).  See 

Catskill I, 273 F.3d at 491; Catskill II, 451 F.3d at 83 n.5.6  Our application of the 

Skidmore/Mead framework does not imply that we found the Act to be 

ambiguous.  Rather, to the contrary, we concluded in Catskill I and II that the 

meaning of the Act was plain and unambiguous. 




                                                            
  
6      While we discussed Mead and Skidmore in Catskill I and II, we rejected EPAʹs 
position as unpersuasive.  In Catskill I we held: 

              [C]ourts do not face a choice between Chevron deference and 
              no deference at all.  Administrative decisions not subject to 
              Chevron deference may be entitled to a lesser degree of 
              deference: the agency position should be followed to the 
              extent persuasive.  See Mead, 121 S. Ct. at 2175‐76 (citing 
              Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944)).  For the 
              reasons that follow, however, we do not find the EPAʹs 
              position to be persuasive. 

273 F.3d at 491.  In Catskill II, we observed that because EPAʹs position was not the 
product of a formal rulemaking, the most EPA could hope for was to persuade the court 
of the reasonableness of its position under Skidmore, a position we did not accept.  
Catskill II, 451 F.3d at 83 n.5 (ʺ[W]e do not find the [ʹholisticʹ] argument persuasive and 
therefore decline to defer to the EPA.ʺ). 

                                                               21 
               
                                                                                           


      1.     Skidmore 

             Under Skidmore, the court applies a lower level of deference to 

certain agency interpretations and considers ʺthe agencyʹs expertise, the care it 

took in reaching its conclusions, the formality with which it promulgates its 

interpretations, the consistency of its views over time, and the ultimate 

persuasiveness of its arguments.ʺ  Community Health Ctr. v. Wilson‐Coker, 311 F.3d 

132, 138 (2d Cir. 2002); accord In re New Times Sec. Servs., Inc., 371 F.3d 68, 83 (2d 

Cir. 2004); see Skidmore, 323 U.S. at 140.  The appropriate level of deference 

afforded an agencyʹs interpretation of a statute depends on its ʺpower to 

persuade.ʺ  Christensen v. Harris County, 529 U.S. 576, 587 (2000).  Unlike Chevron, 

however, Skidmore does not require a court to make a threshold finding that the 

statute is ambiguous before considering the persuasiveness of the agencyʹs 

interpretation.  Instead, Skidmore merely supplies the appropriate framework for 

reviewing agency interpretations that ʺlack the force of law.ʺ  Id.   

             As the majority notes, the Supreme Court has never explicitly held 

that courts must find ambiguity before applying the Skidmore framework.  While 

there is some scholarly authority for the proposition that ʺʹthe Skidmore standard 

implicitly replicates Chevronʹs first step,ʹʺ Op. at 34 (quoting Kristin E. Hickman 



                                           22 
              
                                                                                          


& Matthew D. Krueger, In Search of the Modern Skidmore Standard, 107 Colum. L. 

Rev. 1235, 1247 (2007)), the Supreme Court has decided numerous cases under 

Skidmore without finding that a statuteʹs language was ambiguous, see, e.g., EEOC 

v. Arabian American Oil, 499 U.S. 244, 257 (1991) (applying Skidmore without 

finding ambiguity in statute and noting that agencyʹs interpretation ʺlacks 

support in the plain language of the statuteʺ); Whirlpool Corp. v. Marshall, 445 U.S. 

1, 11 (1980) (applying Skidmore without finding ambiguity in statute and holding 

that regulation was permissible after considering statuteʹs ʺlanguage, structure 

and legislative historyʺ); see generally Richard J. Pierce, Jr., I Admin. L. Treatise 

§ 6.4 (5th ed. 2010). 

              Of course, the Supreme Court did not hold, in either Skidmore or 

Mead, that ambiguity was a threshold requirement to applying the framework.  

See Mead, 533 U.S. at 235 (An agency ruling is entitled to ʺrespect proportional to 

its ʹpower to persuade,ʹ . . . .  Such a ruling may surely claim the merit of its 

writerʹs thoroughness, logic, and expertness, and any other sources of weight.ʺ  

(citations omitted)); Skidmore, 323 U.S. at 164 (ʺThe weight of [an agencyʹs] 

judgment in a particular case will depend upon the thoroughness evident in its 

consideration, the validity of its reasoning, its consistency with earlier and later 



                                            23 
               
                                                                                            


pronouncements, and all those factors which give it power to persuade, if lacking 

power to control.ʺ).  Rather, the Skidmore/Mead framework adopts a less rigid, 

more flexible approach, see U.S. Freightways Corp. v. Commʹr, 270 F.3d 1137, 1142 

(7th Cir. 2001) (referring to ʺthe flexible approach Mead described, relying on . . . 

Skidmoreʺ), as it presents ʺa more nuanced, context‐sensitive rubricʺ for 

determining the level of deference a court will give to an agency interpretation, 

Thomas W. Merrill and Kristin E. Hickman, Chevronʹs Domain, 89 Geo. L.J. 833, 

836 (2001); see also Pierce, supra, § 6.4, at 444 (ʺThe Court has referred to a variety 

of factors that can give an agency statement ʹpower to persuade.ʹ . . .  [N]o single 

factor is dispositive . . . .ʺ). 

               Ambiguity in a statute, of course, can be a factor, and in the sliding‐

scale analysis of the Skidmore/Mead framework, the ʺpower to persuadeʺ of an 

agency determination can be affected by the clarity ‐‐ or lack thereof ‐‐ of the 

statute it is interpreting.  Indeed, upon applying the Skidmore/Mead framework, a 

court may uphold ‐‐ or reject ‐‐ an agency interpretation because the 

interpretation is consistent with ‐‐ or contradicts ‐‐ a statute whose meaning is 

clear.  See Pierce, supra, § 6.4, at 443.  Here, we did not defer to the agencyʹs 




                                           24 
                
                                                                                        


interpretation of the Act in Catskill I and II, precisely because the Water Transfers 

Rule contravened the plain meaning of the Act.   

      2.     The Plain Meaning of the Act 

             The majority dismisses the notion that we ruled on the plain 

meaning of the Act in Catskill I and II, asserting that there were only a ʺfew 

references to ʹplain meaningʹʺ in our decisions.  Op. at 36.  To the contrary, 

through both our words and our reasoning, we made clear repeatedly in Catskill I 

and II that the agencyʹs unitary waters theory was inconsistent with the 

unambiguous plain meaning of the Act.   

                 In Catskill I, we held that defendantsʹ interpretation was 

ʺinconsistent with the ordinary meaning of the word ʹaddition.ʹʺ  273 F.3d at 493 

(emphasis added).  Specifically, we held that there is an ʺadditionʺ of a pollutant 

into navigable water from the ʺoutside worldʺ ‐‐ thus triggering the permitting 

requirement ‐‐ any time such an ʺadditionʺ is from ʺany place outside the 

particular water body to which pollutants are introduced.ʺ  Id. at 491 (emphasis 

added).  We reasoned that: 

              Given the ordinary meaning of the [Act]ʹs text and our 
             holding in Dague, we cannot accept the Gorsuch and 
             Consumers Power courtsʹ understanding of ʺaddition,ʺ at 
             least insofar as it implies acceptance of what the Dubois 

                                            25 
              
                                                                                             


              court called a ʺsingular entityʺ theory of navigable 
              waters, in which an addition to one water body is 
              deemed an addition to all of the waters of the United 
              States. . . .  We properly rejected that approach in Dague.  
              Such a theory would mean that movement of water from one 
              discrete water body to another would not be an addition even 
              if it involved a transfer of water from a water body 
              contaminated with myriad pollutants to a pristine water body 
              containing few or no pollutants.  Such an interpretation is 
              inconsistent with the ordinary meaning of the word 
              ʺaddition.ʺ 
                               
Id. at 493 (emphases added).7  As a result, we held that ʺthe transfer of water 

containing pollutants from one body of water to another, distinct body of water 

is plainly an addition and thus a ʹdischargeʹ that demands an NPDES permit.ʺ  Id. 

at 491 (emphasis added).  Accordingly, we clearly were relying on the plain 

meaning of the Act in reaching our conclusion.  

              We also noted that ʺ[e]ven if we were to conclude that the proper 

application of the statutory text to the present facts was sufficiently ambiguous 

to justify reliance on the legislative history of the statute, . . . that source of 

                                                            
7       In Dague v. City of Burlington, 935 F.2d 1343 (2d Cir. 1991), the City of Burlington 
argued that ʺpollutants would be ʹaddedʹ only when they are introduced into navigable 
waters for the first time,ʺ id. at 1354, an argument mirroring those raised by defendants 
here.  We rejected the contention, in light of ʺthe intended broad reach of § 1311(a),ʺ 
noting ʺthat the definition of ʹdischarge of a pollutantʹ refers to ʹany point sourceʹ 
without limitation.ʺ  Id. at 1355 (quoting 33 U.S.C. § 1362(12)).  We rejected the assertion 
that water flowing from a pond to a marsh was not an ʺaddition.ʺ  See Catskill I, 273 F.3d 
at 492.   

                                                               26 
               
                                                                                           


legislative intent would not help the City.ʺ  273 F.3d at 493.  That language 

certainly makes clear we concluded the statutory text was not ambiguous. 

              Finally, in the penultimate paragraph of Catskill I, we made 

absolutely clear that our holding was based on the plain meaning of the statutory 

text.  We held:  

              In any event, none of the statuteʹs broad purposes 
              sways us from what we find to be the plain meaning of its 
              text. . . .  Where a statute seeks to balance competing 
              policies, congressional intent is not served by elevating 
              one policy above the others, particularly where the 
              balance struck in the text is sufficiently clear to point to an 
              answer.  We find that the textual requirements of the 
              discharge prohibition in § 1331(a) and the definition of 
              ʺdischarge of a pollutantʺ in § 1362(12) are met here.  
                              
Id. at 494 (emphases added). 8 

              Our analysis in Catskill II was similar, as we dismissed defendantsʹ 

arguments as merely ʺwarmed‐upʺ versions of those rejected in Catskill I, made 

no more compelling by EPAʹs new ʺholisticʺ interpretation of the statute.  451 

                                                            
8      At least one commentator has agreed that we found in Catskill I that ʺthe statuteʹs 
plain meaning was clear.ʺ  Jeffrey G. Miller, Plain Meaning, Precedent and Metaphysics, 
Interpreting the ʺAdditionʺ Element of the Clean Water Act Offense, 44 Envtl. L. Rep. News 
& Analysis 10770, 10792 (2014) (ʺAlthough the Second Circuit did not explicitly employ 
the two‐step Chevron deference test to EPAʹs water transfer rule, it left no doubt as to 
how it would have decided the case under Chevron.  With regard to the first step, 
whether the statute is ambiguous, the court in Catskill I held that the statuteʹs plain 
meaning was clear.ʺ).  

                                                               27 
               
                                                                                              


F.3d at 82.  We rejected New York Cityʹs ʺʹholistic arguments about the allocation 

of state and federal rights, said to be rooted in the structure of the statute,ʺ 

because, we concluded, they ʺsimply overlook its plain language.ʺ  Id. at 84.  

(emphasis added).  We noted our dismissal of the unitary waters theory in 

Catskill I based on the ordinary meaning of the word ʺadditionʺ:  

             We also rejected the Cityʹs ʺunitary waterʺ theory of 
             navigable waters, which posits that all of the navigable 
             waters of the United States constitute a single water 
             body, such that the transfer of water from any body of 
             water that is part of the navigable waters to any other 
             could never be an addition.  We pointed out that this 
             theory would lead to the absurd result that the transfer of 
             water from a heavily polluted, even toxic, water body to 
             one that was pristine via a point source would not 
             constitute an ʺadditionʺ of pollutants and would not be 
             subject to the [Act]ʹs NPDES permit requirements.  
             Catskills I rejected the ʺunitary waterʺ theory as 
             inconsistent with the ordinary meaning of the word 
             ʺaddition.ʺ 
              
Id. at 81 (emphasis added) (internal citations omitted).  Again, we considered the 

very interpretation of ʺnavigable watersʺ proffered in the current appeal and 

rejected it based on ʺthe plain meaningʺ of the Actʹs text.  Id. at 82.9   


                                                            
9      The majority suggests that we ruled on the meaning of ʺadditionʺ based on the 
plain meaning of the statute without reaching the meaning of ʺaddition . . . to navigable 
waters.ʺ  Op. at 36‐37 (emphasis added) (ʺWe do not . . . think that by referring to the 
ʹplain meaningʹ of ʹadditionʹ in Catskill I we were holding that the broader statutory 
               
                                                               28 
               
                                                                                            


              I do not suggest that we are bound by our prior decisions.  But in 

both decisions, we carefully considered the statutory language, and in both 

decisions, based on the plain wording of the text, we rejected an interpretation of 

§§ 1311 and 1362 that construes ʺnavigable watersʺ and ʺthe waters of the United 

Statesʺ to mean a single water body.  Hence, we have twice rejected the theory 

based on the plain language of the Act.  That plain language has not changed, 

and neither should our conclusion as to its meaning. 

B.     The Supreme Court Precedents 

              Finally, although the Supreme Court has not explicitly ruled on the 

validity of EPAʹs ʺunitary watersʺ theory, it has expressed serious reservations.  

In South Florida Water Management District v. Miccosukee Tribe of Indians, 541 U.S. 

1537 (2004), the Court strongly suggested that the theory is not reasonable.  First, 

the Court remanded for fact‐finding on whether the two water bodies at issue 


                                                            
phrase ʹaddition . . . to navigable watersʹ unambiguously referred to a collection of 
individual ʹnavigable waters.ʹʺ (internal citations and quotations omitted)).  It is not 
possible, however, to define ʺadditionʺ without defining the object to which the 
addition is made, as the concepts are inexorably linked.  It is clear from our reasoning in 
Catskill I and II, that we considered the entire phrase in reaching our conclusion.  Thus, 
when we stated ʺthat the discharge of water containing pollutants from one distinct 
water body to another is an ʹaddition of [a] pollutantʹ under the CWA,ʺ we could only 
have meant that the discharge of water containing pollutants constitutes ʺan ʹadditionʹ 
of [a] pollutantʺ to navigable waters.  Catskill II, 451 F.3d at 80. 

                                                               29 
               
                                                                                             


were ʺmeaningfully distinct water bodies.ʺ  541 U.S. at 112.  That disposition 

follows from Judge Walkerʹs soup ladle analogy in Catskill I: ʺIf one takes a ladle 

of soup from a pot, lifts it above the pot, and pours it back into the pot, one has 

not ʹaddedʹ soup or anything else to the pot (beyond, perhaps, a de minimis 

quantity of airborne dust that fell into the ladle).ʺ  273 F.3d at 492.  In Catskill II, 

we noted that such a transfer would be an intrabasin transfer, from one water 

body back into the same water body, and we then applied the analogy to the 

facts of this case:  ʺThe Tunnelʹs discharge . . . was like scooping soup from one 

pot and depositing it in another pot, thereby adding soup to the second pot, an 

interbasin transfer.ʺ  451 F.3d at 81.  In Miccosukee, the Supreme Court cited the 

ʺsoup ladleʺ analogy with approval, and remanded the case to the district court 

to determine whether the water bodies in question were ʺtwo pots of soup, not 

one.ʺ  541 U.S. at 109‐10; see also id. at 112.  If the ʺunitary watersʺ theory were 

valid, however, there would have been no need to resolve this factual question.  

If all the navigable waters of the United States were deemed one collective 

national body, there would be no need to consider whether individual water 

bodies were distinct ‐‐ there would be no need to determine whether there were 

two pots of soup or one. 



                                            30 
               
                                                                                                 


              Second, as previously discussed, the Court observed that ʺseveral 

NPDES provisions might be read to suggest a view contrary to the unitary 

waters approach.ʺ  Id. at 107.  The Court noted that under the Act, states ʺmay set 

individualized ambient water quality standards by taking into consideration ʹthe 

designated uses of the navigable waters involved,ʺ thereby affecting local 

NPDES permits.  Id. (quoting 33 U.S.C. § 1313(c)(2)(A)).  ʺThis approach,ʺ the 

Court wrote, ʺsuggests that the Act protects individual water bodies as well as 

the ʹwaters of the United Statesʹ as a whole.ʺ  Id.10   

              Subsequent Supreme Court decisions support this reading of 

Miccosukee.  In Los Angeles County Flood Control District v. Natural Resources 

Defense Council, Inc., the Supreme Court held that a water transfer between one 

portion of a river through a concrete channel to a lower portion of the same river 

did not trigger a NPDES permit requirement.  133 S. Ct. 710 (2013).  The Court 

observed that ʺ[w]e held [in Miccosukee] that th[e] water transfer would count as 

a discharge of pollutants under the CWA only if the canal and the reservoir were 

ʹmeaningfully distinct water bodies.ʹʺ  Id. at 713 (emphasis added) (citations 

omitted).  In holding that ʺthe flow of water from an improved portion of a 
                                                           
10      In Catskill II, we concluded that ʺ[o]ur rejection of [the unitary waters] theory in 
Catskill I . . . is supported by Miccosukee, not undermined by it.ʺ  451 F.3d at 83. 

                                             31 
               
                                                                                          


navigable waterway into an unimproved portion of the very same waterway 

does not qualify as a discharge of pollutants under the CWA,ʺ id., the Court 

again suggested that it would be a discharge of pollutants if the transfer were 

between two different water bodies. 

             In Miccosukee, the Supreme Court acknowledged the concerns that 

have been raised about the burdens of permitting, but also observed that ʺit may 

be that such permitting authority is necessary to protect water quality, and that the 

States or EPA could control regulatory costs by issuing general permits to point 

sources associated with water distribution programs.ʺ  541 U.S. at 108 (emphasis 

added).  Indeed, recognizing the importance of safeguarding drinking water, 

Congress created an extensive system to protect this precious resource, a system 

that would be undermined by exempting interbasin water transfers.   

              Hence, the Supreme Courtʹs decisions in Miccosukee and Los Angeles 

County support the conclusion that water transfers between two distinct water 

bodies are not exempt from the Act. 

                                          III 

             In my view, then, Congress has ʺunambiguously expressedʺ its 

intent to subject interbasin water transfers to the requirements of §§ 1311 and 



                                          32 
              
                                                                                          


1362 of the Act.  Accordingly, I would affirm the judgment of the district court 

based on step one of Chevron.  Even assuming, however, that the statutory text is 

ambiguous, I agree with the district court that the Water Transfers Rule also fails 

at Chevron step two because it is an unreasonable and manifestly contrary 

interpretation of the Act, largely for the reasons set forth in the district courtʹs 

thorough and carefully‐reasoned decision.  I add the following: 

             First, Chevron deference has its limits.  ʺDeference does not mean 

acquiescence,ʺ Presley v. Etowah County Commʹn, 502 U.S. 491, 508 (1992), and 

ʺcourts retain a role, and an important one, in ensuring that agencies have 

engaged in reasoned decisionmaking,ʺ Judulang v. Holder, 132 S. Ct. 476, 484‐85 

(2011).   

             Second, an agencyʹs interpretation of an ambiguous statute is not 

entitled to deference where the interpretation is ʺat oddsʺ with the statuteʹs 

ʺmanifest purpose,ʺ Whitman v. Am. Trucking Assʹns, 531 U.S. 457, 487 (2001), or 

the agencyʹs actions ʺʹdeviate from or ignore the ascertainable legislative intent,ʹʺ 

Chem. Mfrs. Assʹn v. EPA, 217 F.3d 861, 867 (D.C. Cir. 2000) (quoting Small Refiner 

Lead Phase‐Down Task Force v. EPA, 705 F.2d 506, 520 (D.C. Cir. 1983)).  See 

Katzmann, Judging Statutes 31 (ʺThe task of the judge is to make sense of 



                                           33 
              
                                                                                        


legislation in a way that is faithful to Congressʹs purposes.  When the text is 

ambiguous, a court is to provide the meaning that the legislature intended.  In 

that circumstance, the judge gleans the purpose and policy underlying the 

legislation and deduces the outcome most consistent with those purposes.ʺ).  As 

discussed above, in my view the Water Transfers Rule is manifestly at odds with 

Congressʹs clear intent in passing the Act. 

             Third, the Water Transfers Rule is not entitled to deference because 

it will lead to absurd results.  See Michigan v. EPA, 135 S. Ct. 2699, 2707 (2015) 

(ʺNo regulation is ʹappropriateʹ if it does significantly more harm than good.ʹʺ); 

see also Scalia & Garner, Reading Law 234 (ʺA provision may be either disregarded 

or judicially corrected as an error (when the correction is textually simple) if 

failing to do so would result in a disposition that no reasonable person could 

approve.ʺ).  Indeed, this Court has already held ‐‐ twice ‐‐ that the ʺunitary 

watersʺ theory would lead to absurd results.  In Catskill I, we concluded that 

ʺ[n]o one can reasonably argue that the water in the Reservoir and the Esopus are 

in any sense the ʹsame,ʹ such that ʹadditionʹ of one to the other is a logical 

impossibility.ʺ  273 F.3d at 492 (emphasis added).  In Catskill II, we rejected the 

ʺunitary waterʺ theory for a second time, observing that it ʺwould lead to the 



                                          34 
              
                                                                                        


absurd result that the transfer of water from a heavily polluted, even toxic, water 

body to one that was pristine via a point source would not constitute an 

ʹadditionʹ of pollutants.ʺ  451 F.3d at 81 (emphasis added).  It would be an absurd 

result indeed for the Act to be read to allow the unlimited transfer of polluted 

water to clean water.  Clean drinking water is a precious resource, and Congress 

painstakingly created an elaborate permitting system to protect it.  Deference has 

its limits; I would not defer to an agency interpretation that threatens to 

undermine that entire system.   

                                        *  *  * 

             I would affirm the judgment of the district court, and, accordingly, I 

dissent. 




                                         35